     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 1 of 154 Page ID #:539



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ABIGAIL W. EVANS (Cal. Bar No. 2249629)
4    Assistant United States Attorney
     Riverside Branch Office
5         3403 Tenth Street, Suite 200
          Riverside, California 92501
6         Telephone: (951) 276-6086
          Facsimile: (951) 276-6237
7         E-mail:    abigail.w.evans@usdoj.gov

8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
      UNITED STATES OF AMERICA,                No. CR 13-00122-VAP
13
                 Plaintiff,                    UNITED STATES’ RESPONSE TO
14                                             DEFENDANT’S MOTION TO REDUCE
                      v.                       SENTENCE PURSUANT TO 18 U.S.C. §
15                                             3582(C)(1)(A); DECLARATION OF
      DYLON ROBERT HERNANDEZ,                  JAMES C. LECLAIR; EXHIBITS
16
                 Defendant.
17

18         Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Abigail W. Evans,
21   hereby files this response to defendant’s motion to reduce his
22   sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).
23         This response is based upon the attached memorandum of points
24   ///
25   ///
26

27

28
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 2 of 154 Page ID #:540



1    and authorities, the files and records in this case, and such further

2    evidence and argument as the Court may permit.

3     Dated: August 7, 2020                Respectfully submitted,

4                                          NICOLA T. HANNA
                                           United States Attorney
5
                                           BRANDON D. FOX
6                                          Assistant United States Attorney
                                           Chief, Criminal Division
7

8                                                /s/
                                           ABIGAIL W. EVANS
9                                          Assistant United States Attorney

10                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 3 of 154 Page ID #:541



1                                   TABLE OF CONTENTS

2    DESCRIPTION                                                                  PAGE

3    I.    INTRODUCTION...................................................1

4    II.   STATEMENT OF FACTS.............................................2

5          A.    Defendant’s Crimes and Sentence...........................2

6          B.    Incarceration and Projected Release Date..................3

7          C.    BOP Denial of Defendant’s Request for Reduction in
                 Sentence and Current Motion for Compassionate Release.....3
8
           D.    The Bureau of Prisons’ and Congress’s Response to
9                COVID-19..................................................3

10               1.    COVID-19-specific safety precautions.................4

11               2.    Specific precautions at defendant’s facility.........8

12               3.    Administrative options available to inmates..........9

13   III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE.....................12

14   IV.   ARGUMENT......................................................15

15         A.    Defendant Has Failed to Demonstrate an “Extraordinary
                 and Compelling” Reason to Allow Release in His Case......15
16
                 1.    Defendant’s serious, chronic health conditions--
17                     identified by the CDC as a high-risk factor for
                       COVID-19--potentially satisfy USSG § 1B1.13; but
18                     that is not enough..................................16

19               2.    Defendant’s continuing danger makes him/her
                       ineligible for compassionate release................18
20
           B.    Even If Defendant Were Otherwise Eligible, the 18
21               U.S.C. § 3553(a) Factors Do Not Support a Shorter
                 Sentence.................................................20
22
     V.    CONCLUSION....................................................22
23

24

25

26

27

28

                                              i
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 4 of 154 Page ID #:542



1                                 TABLE OF AUTHORITIES

2    DESCRIPTION                                                              PAGE(S)

3    FEDERAL CASES

4    Dillon v. United States,
          560 U.S. 817 (2010)...................................11, 12, 15
5
     Reeb v. Thomas,
6         636 F.3d 1224 (9th Cir. 2011)..................................8

7    Shaw v. Bank of America Corp.,
          946 F.3d 533 (9th Cir. 2019)..................................12
8
     United States v. Alam,
9         ––– F.3d ---,
          2020 WL 2845694 (6th Cir. Jun. 2, 2020)........................3
10
     United States v. Applewhite,
11        No. 08-CR-60037,
          2020 WL 137452 (D. Or. Jan. 13, 2020).....................17, 19
12
     United States v. Ayon-Nunez,
13        No. 16-CR-130-DAD,
          2020 WL 704785 (E.D. Cal. Feb. 12, 2020)......................20
14
     United States v. Butler,
15        970 F.2d 1017 (2d Cir. 1992)..................................13

16   United States v. Chambliss,
          948 F.3d 691 (5th Cir. 2020)..................................13
17
     United States v. Ebbers,
18        --- F. Supp. 3d. ---,
          2020 WL 91399 (S.D.N.Y. Jan. 8, 2020).....................14, 15
19
     United States v. Gotti,
20        No. 02-CR-743,
          2020 WL 497987 (S.D.N.Y. 2020)................................17
21
     United States v. Grass,
22        561 F. Supp. 2d 535 (E.D. Pa. 2008)............................8

23   United States v. Greenhut,
          No. 18-CR-48-CAS,
24        2020 WL 509385 (C.D. Cal. Jan. 31, 2020)......................13

25   United States v. Hamilton,
          715 F.3d 328 (11th Cir. 2013).................................13
26
     United States v. Hir,
27        517 F.3d 1081 (9th Cir. 2008).................................18

28

                                             ii
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 5 of 154 Page ID #:543



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                  PAGE

3    United States v. Mangarella,
          No. 06-CR-151,
4         2020 WL 1291835 (W.D.N.C. Mar. 16, 2020)......................14

5    United States v. Nasirun,
          No. 99-CR-367,
6         2020 WL 686030 (M.D. Fla. Feb. 11, 2020)......................15

7    United States v. Raia,
          954 F.3d 594 (3d Cir. 2020)........................1, 12, 14, 16
8
     United States v. Rodriguez,
9         CR 11-148-JVS,
          ECF No. 2021 (C.D. Cal. Mar. 21, 2020).........................1
10
     United States v. Urso,
11        No. 03-CR-1382,
          2019 WL 5423431 (E.D.N.Y. Oct. 23, 2019)......................17
12
     United States v. Wages,
13        271 F. App’x 726 (10th Cir. 2008).............................14

14   United States v. Weidenhamer,
          No. CR16-01072-001-PHX-ROS,
15        2019 WL 6050264 (D. Az. Nov. 8, 2019).........................12

16   United States v. Willingham,
          No. CR113-010,
17        2019 WL 6733028 (S.D. Ga. Dec. 10, 2019)......................15

18   United States v. Willis,
          382 F. Supp. 3d 1185 (D.N.M. 2019)............................14
19
     STATUTES
20
     18 U.S.C. § 3142(g)............................................22, 23
21
     18 U.S.C. § 3582(c)............................................passim
22
     18 U.S.C. § 3621(b).................................................8
23
     18 U.S.C. § 3622................................................8, 10
24
     18 U.S.C. § 3624....................................................8
25
     28 U.S.C. § 994(t).............................................12, 23
26

27

28

                                            iii
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 6 of 154 Page ID #:544



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                  PAGE

3    OTHER AUTHORITIES

4    Attorney General, Memorandum for Director of Bureau of Prisons
          Re: Increasing Use of Home Confinement at Institutions Most
5         Affected by COVID-19 (April 3, 2020),
          available at https://www.justice.gov/file/1266661/download.....8
6
     California Executive Order N-33-20 (March 19, 2020),
7         available at https://covid19.ca.gov/img/Executive-Order-N-
          33-20.pdf.....................................................23
8
     Coronavirus Aid, Relief, and Economic Security Act (“CARES
9         Act”),
          Pub. L. No. 116-136,
10        134 Stat. 281 (March 27, 2020).................................8

11   Department of Justice, Statement of BOP Director and Medical
          Director Before the Senate Committee on the Judiciary (Jun.
12        2, 2020),
          available at
13        https://www.bop.gov/resources/news/pdfs/06022020_written_st
          atement.pdf..............................................3, 4, 8
14
     Federal Bureau of Prisons Health Services Division, Pandemic
15        Influenza Plan---Module 1: Surveillance and Infection
          Control (Oct. 2012),
16        available at
          https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf........4
17
     Federal Bureau of Prisons Health Services Division, Pandemic
18        Influenza Plan---Module 3: Health Care Delivery (Oct.
          2012),
19        available at
          https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf........5
20
     Federal Bureau of Prisons Program Statement No. 5050.50,
21        Compassionate Release/Reduction in Sentence: Procedures for
          Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January
22        17, 2019),
          available at
23        https://www.bop.gov/policy/progstat/5050_050_EN.pdf...10, 26, 27

24   Federal Bureau of Prisons Program Statement No. 5280.09, Inmate
          Furloughs (January 20, 2011),
25        available at
          https://www.bop.gov/policy/progstat/5280_009.pdf..............10
26
     Federal Bureau of Prisons Program Statement No. 6190.04,
27        Infectious Disease Management (Jun. 3, 2014),
          available at
28        https://www.bop.gov/policy/progstat/6190_004.pdf...............5

                                             iv
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 7 of 154 Page ID #:545



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                  PAGE

3    Federal Bureau of Prisons,
          Correcting Myths About BOP and COVID-19,
4         available at
          https://www.bop.gov/coronavirus/docs/correcting_myths_and_m
5         isinformation_bop_covid19.pdf...............................6, 9

6    Federal Bureau of Prisons, Action Plan Phase V (Mar. 31, 2020),
          available at
7         https://www.bop.gov/resources/news/20200331_covid19_action_
          plan_5.jsp..................................................5, 6
8
     Federal Bureau of Prisons, COVID-19 Action Plan: Agency-Wide
9         Modified Operations (Mar. 13, 2020),
          available at
10        https://www.bop.gov/resources/news/20200313_covid-19.jsp.......5

11   Federal Bureau of Prisons, Home Confinement (Apr. 5, 2020),
          available at
12        https://www.bop.gov/resources/news/20200405_covid19_home_co
          nfinement.jsp..................................................9
13
     Federal Bureau of Prisons, Statement from BOP Director (Mar. 26,
14        2020),
          available at
15        https://www.bop.gov/resources/news/20200326_statement_from_
          director.jsp................................................4, 7
16
     Federal Bureau of Prisons, Update on COVID-19 (Mar. 24, 2020),
17        available at
          https://www.bop.gov/resources/news/pdfs/20200324_bop_press_
18        release_covid19_update.pdf.....................................5

19   Federal Bureau of Prisons, Updates to BOP COVID-19 Action Plan:
          Inmate Movement (Mar. 19, 2020),
20        available at
          https://www.bop.gov/resources/news/20200319_covid19_update.
21        jsp 3

22   REGULATIONS

23   USSG § 1B1.13..................................................passim

24

25

26

27

28

                                              v
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 8 of 154 Page ID #:546



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          On June 4, 2013, after a two-year investigation conducted by the
4    Drug Enforcement Administration (“DEA”), the government filed a
5    complaint in this case charging defendant Dylon Robert Hernandez
6    (“defendant”) with being a leader of a drug trafficking organization
7    distributing multi-pound quantities of methamphetamine in the
8    Coachella Valley area of Riverside County, California.            (Dkt. 1; Exh.
9    A.)   He subsequently pled and was sentenced to 120 years in prison on
10   November 17. 2017.      Having served less than half of his sentence,
11   defendant now moves for permanent release based on COVID-19.
12         “The COVID-19 pandemic is gripping the nation.           But that is a

13   fate that affects all citizens, . . . not simply those incarcerated.”

14   Order, United States v. Rodriguez, CR 11-148-JVS, ECF No. 2021 (C.D.

15   Cal. Mar. 21, 2020).      Thus, the “mere existence of COVID-19 in

16   society and the possibility that it may spread to a particular prison

17   alone cannot independently justify compassionate release.”             United

18   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).           Despite his

19   continuing danger to the community, and having served only

20   approximately 57 months of his 120-month sentence, defendant seeks

21   immediate--and permanent--release from custody.           (Dkt. 107,

22   “Motion.”) 1   Neither statutory authority nor public health demands

23   such a windfall.      Moreover, defendant’s logic would endorse the mass,

24   permanent release of convicted criminals into a pandemic, without

25   regard for the factors justifying their sentences or for the Bureau

26

27         1“Dkt.” refers to the clerk’s record in United States v. Dylon
     Robert Hernandez, 13-00122-VAP, and is followed by a docket entry
28   number. “Exh.” refers to the exhibits attached hereto. “Mot. Exh.”
     refers to exhibits attached to defendant’s Motion.
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 9 of 154 Page ID #:547



1    of Prisons’ (BOP’s) aggressive efforts to address COVID-19.

2    Defendant has not met his burden of establishing that he is eligible

3    or entitled to a sentence reduction, and the Motion should be denied.

4    II.   STATEMENT OF FACTS

5          A.    Defendant’s Crimes and Sentence

6             During the DEA investigation, defendant was intercepted on

7    multiple recorded telephone conversations arranging drug deals, and

8    was observed by law enforcement while he conducted the transactions.

9    During the execution of a search warrant at his residence, law

10   enforcement found a loaded, stolen handgun, methamphetamine and drug

11   trafficking paraphernalia in defendant’s bedroom and in his car.

12   Despite being detained and released after the search, defendant

13   continued to conduct his drug trafficking business.            (Exh. A, ¶¶ 20-

14   119; Dkt. 57, PSR ¶¶ 9-20.)       Defendant was arrested on the complaint

15   on and made his initial appearance on June 6, 2013, where he was

16   detained based on the court’s findings that he was a flight risk and

17   danger to the community. (Dkt. 3, 6.)         Several months later, he was

18   released on bond. (Dkt. 20.)

19         On March 10, 2014, defendant pled guilty pursuant to a plea

20   agreement, to a single-count information charging him with

21   distribution of 82 grams of methamphetamine, in violation of 21

22   U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and aiding and abetting in

23   violation of 18 U.S.C. § 2(b).        (Dkt. 50.)    Defendant was found to be

24   in Criminal History Category VI with 17 criminal history points.

25   (Dkt. 57, PSR ¶ 50.)      His criminal history includes convictions for

26   evasion of law enforcement, including recklessly endangering others

27   during a high-speed chase, as well as grand theft of a firearm,

28   several burglaries, possession of methamphetamine, and multiple

                                              2
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 10 of 154 Page ID #:548



1     parole violations and returns to prison. (Dkt. 57, PSR ¶ 41-48.)             On

2     November 17, 2015, this Court sentenced defendant to 120 months’

3     imprisonment. (Dkt. 84.)

4           B.      Incarceration and Projected Release Date

5           Defendant is currently serving his sentence at United States

6     Penitentiary in Marion, Illinois (“USP-Marion”).          His projected

7     release date is March 26, 2024. (Exh. B.)         As of the date of his

8     motion, defendant had served 56 months, less than 47% of his 120-

9     month sentence.      Defendant tested negative for COVID-19 on July 16,

10    2020, July 22, 2020, and July 27, 2020.         (Exh. C.)

11          C.      BOP Denial of Defendant’s Request for Reduction in Sentence
                    and Current Motion for Compassionate Release
12

13          Defendant submitted a Request for Reduction in Sentence to the

14    Warden at USP-Marion on May 26, 2020.         (Mot. Exh. 8.)    The Warden

15    denied defendant’s Request on July 31, 2020.          (Exh. D.)

16          Defendant claims he is entitled to release based on conditions

17    of obesity, diabetes, and hypertension, magnified by the risk of

18    COVID-19. 2    At the foundation of defendant’s compassionate-release

19    motion, however, are allegations about the potential for an

20    uncontained COVID-19 outbreak at USP-Marion.

21          D.      The Bureau of Prisons’ and Congress’s Response to COVID-19

22          The political branches have not been “insensitive in responding

23    to the COVID-19 pandemic.”       United States v. Alam, ––– F.3d ---, 2020

24    WL 2845694, at *5 (6th Cir. Jun. 2, 2020).         To the contrary, BOP has

25

26          2Defendant’s back pain, which is not a heightened risk factor
      for COVID, and his bout of hepatitis C, which was resolved in 2018,
27    are not relevant to this motion. (Mot. at 2.) Similarly, defendant
      provides no support for his contentions that he “may have [] long-
28    term damage to his liver and his immune system” or “compromised liver
      function and inflammation.” (Mot. at 1, 6.)
                                         3
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 11 of 154 Page ID #:549



1     taken aggressive steps to protect inmates’ health and to resist the

2     spread of COVID-19.      DOJ, Statement of BOP Director and Medical

3     Director Before the Senate Committee on the Judiciary (Jun. 2, 2020)

4     (“BOP Senate Testimony”), available at

5     https://www.bop.gov/resources/news/pdfs/06022020_written_statement.pd

6     f.

7                 1.    COVID-19-specific safety precautions

8           “[M]aintaining safety and security of BOP institutions is [the

9     BOP’s] highest priority.”       BOP, Updates to BOP COVID-19 Action Plan:

10    Inmate Movement (Mar. 19, 2020), available at

11    https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

12    Thus, the BOP Director recently emphasized that the “response [to

13    COVID-19] is the Bureau’s top priority.”         BOP, Statement from BOP

14    Director (Mar. 26, 2020) (Statement from BOP Director), available at

15    https://www.bop.gov/resources/news/20200326_statement_from_director.j

16    sp.

17          The BOP has never underestimated the threat of infectious

18    disease.    To the contrary, the BOP has a “well-established history of

19    managing and responding to communicable disease outbreaks.”            BOP

20    Senate Testimony at 2.      Specifically, the BOP has had a Pandemic

21    Influenza Plan in place since 2012.         BOP, Pandemic Influenza Plan---

22    Module 1: Surveillance and Infection Control (Oct. 2012), available

23    at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.            That

24    protocol is astoundingly detailed, establishing a six-phase framework

25    requiring BOP facilities to begin preparations when there is first a

26    “suspected human outbreak overseas.”        Id. at i (emphasis added).

27          At extremely early stages, the Pandemic Influenza Protocol

28    requires BOP facilities to ensure inmates’ access to soap, to train

                                              4
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 12 of 154 Page ID #:550



1     them on hand-hygiene practices, and to ensure adequate infection-

2     control supplies.     Id. at 9.    For every phase thereafter (from

3     preliminary preparation, to a response to active pandemic, to

4     recovery), it includes detailed procedures required of every BOP

5     facility.    Id. at 9-11.    These include policies for creating “social

6     distance” and for requiring “frequent environmental cleaning of

7     ‘high-touch’ surfaces.”      Id. at 2-3, 6.     Facilities must follow

8     protocols on how to identify sick inmates, track their interactions,

9     and quarantine the exposed.       Id. at 4-5.    They must also establish

10    contingency plans to ensure that medical care is not disrupted, even

11    when faced with an influx of sick inmates.         BOP, Pandemic Influenza

12    Plan---Module 3: Health Care Delivery (October 2012), available at

13    https://www.bop.gov/resources/pdfs/pan_flu_module_3.pdf.            (The BOP

14    has similar protocols for a wide range of diseases.           See BOP Program

15    Statement No. 6190.04, Infectious Disease Management (June 3, 2014),

16    available at https://www.bop.gov/policy/progstat/6190_004.pdf.)

17          The BOP implemented its Pandemic Influenza Protocol in January

18    2020, modified as a COVID-19 Action Plan.         BOP, Action Plan Phase V

19    (Mar. 31, 2020) (“Action Plan Phase V”), available at

20    https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp

21    In Phase 1 of that plan, the BOP began developing policies in

22    consultation with the Centers for Disease Control.           See BOP, COVID-19

23    Action Plan: Agency-Wide Modified Operations (March 13, 2020) (“BOP

24    Action Plan”), available at

25    https://www.bop.gov/resources/news/20200313_covid-19.jsp.

26          Since then, the BOP has serially escalated its response.            BOP,

27    Bureau of Prisons Update on COVID-19 (Mar. 24, 2020), available at

28    https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_co

                                              5
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 13 of 154 Page ID #:551



1     vid19_update.pdf.     On March 13, the BOP moved to Phase 2 of its

2     Action Plan, taking steps to “mitigate the spread of COVID-19” in

3     prisons, for the protection of both inmates and staff.               See BOP

4     Action Plan, supra.      The BOP suspended social and legal visits,

5     curtailed inmate movement, established enhanced screening procedures

6     for inmates and staff, and curtailed staff travel.             Id.   Consistent

7     with the Pandemic Flu Protocol, facilities adopted “modified

8     operations”---including staggered meal and recreation times---to

9     promote social distancing.       Id.   Just five days later, the BOP

10    escalated to Phase 3--taking additional steps, including ensuring

11    that “all cleaning, sanitation, and medical supplies” had been

12    inventoried and were adequately stocked.           Id.

13          Phases 4 and 5 followed in late March; Phase 6 followed in mid-

14    April; the BOP is now in Phase 7.        Beginning March 26, the BOP

15    required all newly admitted inmates to be quarantined or isolated for

16    a minimum of 14 days “or until cleared by medical staff.” See Action

17    Plan Phase V, supra.      On April 1, the BOP instituted a nationwide

18    lockdown.    Id.   For at least a two-week period, “inmates in every

19    institution will be secured in their assigned cells/quarters to

20    decrease the spread of the virus.”          Id.   The BOP has also

21    “significantly decreas[ed] incoming movement.            Id.   Modified

22    operations will continue, for all institutions, until at least May

23    18, 2020.    Federal Bureau of Prisons, Bureau of Prisons COVID-19

24    Action Plan: Phase Six (April 14, 2020), available at

25    https://www.bop.gov/resources/news/pdfs/20200414_press_release_action

26    _plan_6.pdf.

27          Meanwhile, the BOP has continued working with the CDC,

28    confirming that its approach aligns with current CDC guidance for

                                              6
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 14 of 154 Page ID #:552



1     COVID management in correctional facilities.          Federal Bureau of

2     Prisons, Correcting Myths About BOP and COVID-19, at 1, available at

3     https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformat

4     ion_bop_covid19.pdf (“Correcting Myths”).           Currently, BOP medical

5     staff are “conducting rounds and checking inmate temperatures at

6     least once a day”--twice a day where inmates are quarantined or in

7     isolation.    Id.   All BOP staff and inmates have been issued cloth

8     masks to wear on a daily basis--with staff required to wear masks,

9     gloves, and potentially gowns when dealing with isolated and

10    quarantined inmates.      Id. at 1, 3.       “Cleaning supplies have been

11    provided to inmates,” and the BOP has provided training on CDC best

12    practices regarding disease transmission and prevention (including

13    sanitation).    Id. at 2.    Common areas are sanitized multiple times a

14    day.    Id. at 3.

15           The gravity and severity of these measures reflect BOP’s

16    commitment to fighting COVID-19 and protecting inmates.            However, BOP

17    of course has not been immune from the pandemic.          Currently, at

18    defendant’s facility, 79 inmates have tested positive for COVID-19.

19    An additional 61 inmates have recovered.          Across the country, 1,442

20    BOP inmates in BOP custody---out of a total of about 142,000---have

21    tested positive for COVID-19; an additional 9,375 have recovered.

22    BOP, COVID-19 Coronavirus (updated daily at 12:00 p.m. Pacific),

23    available at https://www.bop.gov/coronavirus/index.jsp (last visited

24    August 7, 2020.)     COVID-19-positive inmates are (or were) isolated

25    from fellow inmates and receiving medical treatment.           Correcting

26    Myths, supra, at 2.      “Inmates whose conditions cannot be managed

27    within the institution are sent to the local hospital[.]”            Id.

28

                                               7
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 15 of 154 Page ID #:553



1           Of course, “as warned by the Surgeon General of the United

2     States, [the BOP] expect[s] to have more cases as the virus continues

3     to spread in the general community,” but they “will continue to

4     diligently support all persons system-wide while doing everything

5     [they] can to do [their] part in mitigating the spread of the virus.”

6     Statement from BOP Director, supra.

7                 2.     Specific precautions at defendant’s facility

8           As set forth in the attached declaration of James C. Leclair,

9     USP Marion conforms to all of the BOP's protocols for the management

10    of COVID-19.     These protocols include the monitoring of all inmates

11    for COVID-19 symptoms, placement of inmates in isolation or

12    quarantine when warranted and the ongoing institution of safety and

13    hygiene requirements for all inmates and staff. For example, all

14    inmates at USP Marion have been provided with cloth masks that they

15    are required to wear when they are out of their cells.            The

16    institution has also instituted a regular sanitation schedule for the

17    cleaning of all areas and the frequent and repeated cleaning of the

18    facility, including a continuous cleaning/disinfection schedule for

19    all high traffic/touch areas such as doors, door handles, and lights,

20    as well as telephone and computer use areas.

21    As part of these protocols, the institution has implemented a testing

22    regime in conformance with the BOP's national guidance. Housing unit

23    C is composed of four ranges of single man, open grill cells arranged

24    on two levels.     On July 16, 2020, one of the inmates assigned to this

25    housing unit tested positive for COVID-19.         This inmate was

26    immediately removed from the housing unit and placed in isolation.

27    Meanwhile, the rest of the housing unit was immediately placed under

28    quarantine.      On July 16, 2020, the defendant and all of the other

                                              8
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 16 of 154 Page ID #:554



1     inmates housed in Housing Unit C were as tested for COVID-19 because

2     of their possible exposure to the inmate with a confirmed positive

3     case of COVID-19.     Defendant was tested for COVID-19 on July 17,

4     2020, July 22, 2020, July 27, 2020 and August 3, 2020.            All of his

5     tests results were negative.

6           With the regular re-testing of the entire housing unit, several

7     more inmates were identified as positive, most recently on July 27,

8     2020. Each time an inmate was identified as positive, they were

9     removed from the housing unit and placed in isolation.             The inmates

10    that remained in Housing Unit C then had their           quarantine period

11    reset to “Day 1,” to ensure that the entire housing unit passed

12    through a full 14 days of quarantine without having developed

13    symptoms or tested positive for COVID-19.         The current quarantine in

14    Housing Unit C is presently set to terminate on August 10, 2020,

15    provided that no more inmates in the unit test positive before then.

16                3.    Administrative options available to inmates

17          Inmates with COVID-19-based concerns also have a variety of

18    administrative options they can pursue through the BOP itself.

19    Although not reviewable by courts, these options include far more

20    flexible remedies than permanent reduction of a sentence under 18

21    U.S.C. § 3582(c)(2)--remedies better suited to a temporary (if dire)

22    pandemic.    See generally 18 U.S.C. § 3621(b) (precluding judicial

23    review of BOP placement decisions); Reeb v. Thomas, 636 F.3d 1224,

24    1226-28 (9th Cir. 2011) (courts lack jurisdiction to review BOP’s

25    placement decisions under 18 U.S.C. §§ 3622-24); United States v.

26    Grass, 561 F. Supp. 2d 535, 537 (E.D. Pa. 2008) (same).

27          First, the BOP can transfer vulnerable inmates to home

28    confinement--and it is doing so aggressively, devoting all available

                                              9
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 17 of 154 Page ID #:555



1     resources to identifying and processing eligible inmates quickly.

2     BOP Senate Testimony at 6-7.       The CARES Act, which Congress passed to

3     address the COVID-19 crisis, vastly increased BOP’s statutory home-

4     confinement authority.      See Coronavirus Aid, Relief, and Economic

5     Security Act (“CARES Act”), Pub. L. No. 116-136, § 12003(b)(2), 134

6     Stat. 281, 516 (March 27, 2020) (suspending eligibility limitations

7     imposed by 18 U.S.C. § 3624(c)(2)).

8            In his April 3, 2020, memorandum authorizing the BOP to exercise

9     its expanded CARES Act authority, the Attorney General emphasized

10    that “time is of the essence,” and he directed the BOP to focus on

11    facilities that have significant numbers of COVID-19 cases within

12    their inmate population.      Attorney General, Memorandum for Director

13    of Bureau of Prisons Re: Increasing Use of Home Confinement at

14    Institutions Most Affected by COVID-19 (April 3, 2020), available at

15    https://www.justice.gov/file/1266661/download.          Thus, the BOP is

16    “urgently reviewing all inmates” to determine their eligibility,

17    increasing resources to “review and make appropriate decisions as

18    soon as possible.”     Federal Bureau of Prisons, Home Confinement (Apr.

19    5, 2020) (“BOP, Home Confinement”), available at

20    https://www.bop.gov/resources/news/20200405_covid19_home_confinement.

21    jsp.    Inmates “do not need to apply to be considered[.]”          Id. “The

22    Department has also increased resources to review and make

23    appropriate determinations as soon as possible.”          Correcting Myths,

24    supra, at 3.

25           BOP’s release of inmates to home confinement must take into

26    account, among other factors, whether a home is available where the

27    inmate could be confined, whether the inmate could receive

28    appropriate food and medical care there, the comparative risk to the

                                             10
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 18 of 154 Page ID #:556



1     inmate in home confinement in the identified location versus

2     remaining in prison, the inmate’s risk to the public through

3     recidivism, and the availability of supervision during home

4     confinement or risk to the public if supervision is lacking.             BOP

5     also seeks to ensure that the inmates it releases to home confinement

6     are not already ill and therefore spreading infection to others--

7     including to the individuals necessary to make home confinement

8     successful.    To help accomplish that goal, BOP is requiring a 14-day

9     period of quarantine before any inmate is released to home

10    confinement.

11          Since the release of the Attorney General’s March 26, 2020,

12    memorandum instructing BOP to prioritize home confinement as an

13    appropriate response to the COVID-19 pandemic, the BOP has placed an

14    additional 7,444 inmates on home confinement.          BOP, COVID-19

15    Coronavirus (updated regularly), available at

16    https://www.bop.gov/coronavirus/index.jsp (last visited August 7,

17    2020).   Indeed, the Attorney General’s memorandum instructed the BOP

18    to exercise pre-CARES-Act authority as broadly as possible to protect

19    “the people in [their] custody,” taking into consideration prisoners’

20    age, vulnerability to COVID-19, and other factors.           See Attorney

21    General, Memorandum for Director of Bureau of Prisons Re:

22    Prioritization of Home Confinement as Appropriate in Response to

23    COVID-19 Pandemic (March 26, 2020), available at

24    https://www.justice.gov/file/1262731/download.          As noted above, the

25    BOP now has additional authority under the CARES Act to place

26    prisoners on home confinement.

27          Second, the BOP has authority to grant an inmate a temporary

28    furlough from custody, under 18 U.S.C. § 3622, for “obtaining medical

                                             11
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 19 of 154 Page ID #:557



1     treatment not otherwise available,” “visiting a relative who is

2     dying,” or “any other significant activity consistent with the public

3     interest.”    See BOP Program Statement No. 5280.09, Inmate Furloughs

4     (January 20, 2011), available at

5     https://www.bop.gov/policy/progstat/5280_009.pdf.           Certain COVID-19-

6     related conditions would potentially satisfy the BOP’s requirements

7     for such a furlough.      Id.

8           Finally, under 18 U.S.C. § 3582(c)(1)(A), the BOP has initial

9     authority to assess inmates’ applications for compassionate release.

10    Only the original sentencing judge may ultimately authorize a

11    reduction in an inmate’s sentence.          However, the BOP, which has

12    decades of experience diligently assessing such applications, has

13    detailed regulations setting forth relevant procedures and

14    considerations.     See BOP Program Statement No. 5050.50, Compassionate

15    Release/Reduction in Sentence: Procedures for Implementation of 18

16    U.S.C. §§ 3582 and 4205(g) (January 17, 2019), available at

17    https://www.bop.gov/policy/progstat/5050_050_EN.pdf.           As noted above,

18    the BOP denied defendant’s request based on its assessment of these

19    factors. (Exh. D.)

20    III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE

21          A compassionate-release motion is a request for a permanent

22    reduction in a defendant’s federal sentence.          A district court

23    generally “may not modify a term of imprisonment once it has been

24    imposed.”    18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S.

25    817, 824–25 (2010).      Compassionate release is one of the few

26    exceptions to this rule, allowing a court to “reduce the term of

27    imprisonment (and . . . impose a term of probation or supervised

28    release with or without conditions that does not exceed the unserved

                                             12
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 20 of 154 Page ID #:558



1     portion of the original term of imprisonment)[.]”           18 U.S.C.

2     § 3582(c)(1).     Because this relief is both drastic and permanent, it

3     is subject to strict statutory conditions.

4           First, a district court can evaluate a defendant’s request for

5     compassionate release only “after the defendant has fully exhausted

6     all administrative rights” before the BOP.         Specifically:

7           after the defendant has fully exhausted all administrative
            rights to appeal a failure of the Bureau of Prisons to
8           bring a motion on the defendant’s behalf or the lapse of 30
            days from the receipt of such a request by the warden of
9           the defendant’s facility, whichever is earlier[.]

10    18 U.S.C. § 3582(c)(1)(A).       This requirement is mandatory.       Raia, 954

11    F.3d at 597; Alam, --- F.3d at ---, 2020 WL 2845694, at *3.             Indeed,

12    in the government’s view, it is jurisdictional.          See generally Shaw

13    v. Bank of America Corp., 946 F.3d 533, 541 (9th Cir. 2019)

14    (“statutorily-provided exhaustion requirements deprive the court of

15    jurisdiction”); United States v. Weidenhamer, No. CR 16-1072-1-PHX-

16    ROS, 2019 WL 6050264, at *2 (D. Az. Nov. 8, 2019) (citing cases).

17          Second, in evaluating compassionate-release requests, courts

18    must follow both the statute and relevant, binding policy statements.

19    See id.; 28 U.S.C. § 994(t); USSG § 1B1.13.          Pursuant to those

20    authorities, to be eligible for compassionate release, a defendant

21    must demonstrate: (1) the existence of extraordinary and compelling

22    reasons, within the meaning of the statute; and (2) that he is not a

23    danger to the community.      18 U.S.C. § 3582(c)(1)(A).       Specifically,

24    the statute requires that any reduction be “consistent with

25    applicable policy statements issued by the Sentencing Commission”--in

26    this case, USSG § 1B1.13.       Id.   As the Supreme Court recognized in

27    Dillon, 560 U.S. at 827, because § 3582(c) permits a sentencing

28    reduction only where it is “consistent with applicable policy

                                             13
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 21 of 154 Page ID #:559



1     statements issued by the Sentencing Commission,” such policy

2     statements are binding on a court determining eligibility.

3           USSG § 1B1.13 explicitly defines the “extraordinary and

4     compelling reasons” that make a defendant eligible for compassionate

5     release.    See 28 U.S.C. § 994(t).      They include, as relevant here,

6     (1) a “terminal illness”; (2) a serious medical condition “that

7     substantially diminishes the ability of the defendant to provide

8     self-care within the environment of a correctional facility and from

9     which he or she is not expected to recover”; or (3) a defendant who

10    is at least 65 years old, is experiencing a serious deterioration in

11    physical or mental health because of the aging process, and “has

12    served at least 10 years or 75 percent of his or her term of

13    imprisonment, whichever is less.”        USSG § 1B1.13 (other grounds

14    omitted).    USSG § 1B1.13, comment. (n.1(A)-(B)).        “[R]ehabilitation

15    of the defendant is not, by itself, an extraordinary and compelling

16    reason for purposes of this policy statement.”          Id., comment. (n.3).

17    Other bases for compassionate release include defendant’s age, family

18    circumstances, and other factors.        See USSG § 1B1.13.

19          Defendant bears the burden to prove both that he has “exhausted

20    all administrative rights” and that “extraordinary and compelling

21    reasons” exist to support his motion.         18 U.S.C. § 3582(c)(1)(A); see

22    United States v. Greenhut, No. 18-CR-48-CAS,

23    2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (defendant bears the

24    burden of establishing entitlement to sentencing reduction); United

25    States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (“defendant,

26    as the § 3582(c)(2) movant, bears the burden of establishing”

27    eligibility); see generally       United States v. Butler, 970 F.2d 1017,

28    1026 (2d Cir. 1992) (“A party with an affirmative goal and

                                             14
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 22 of 154 Page ID #:560



1     presumptive access to proof on a given issue normally has the burden

2     of proof as to that issue.”).

3           Third, even for defendants who are statutorily eligible,

4     compassionate release is a “rare” and “extraordinary” remedy, within

5     district courts’ discretion to deny.         United States v. Chambliss, 948

6     F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, No.

7     06-CR-151, 2020 WL 1291835, at *2–*3 (W.D.N.C. Mar. 16, 2020).

8     Specifically, “it is a rare case in which health conditions present

9     an ‘exceptional reason’” to allow for release where detention would

10    otherwise be warranted.      See, e.g., United States v. Wages, 271 F.

11    App’x 726, 728 (10th Cir. 2008) (collecting pre-trial detention

12    cases); accord United States v. Willis, 382 F. Supp. 3d 1185, 1188

13    (D.N.M. 2019) (“most courts treat compassionate release ‘due to

14    medical conditions [a]s ... a rare event.”).          This reluctance to

15    expansively apply compassionate release is grounded in a concern that

16    any less narrow application would yield significant sentencing

17    disparities.     United States v. Ebbers, --- F. Supp. 3d. ---, 2020 WL

18    91399, at *6 (S.D.N.Y. Jan. 8, 2020).

19    IV.   ARGUMENT

20          Defendant’s motion must be denied.        Despite his medical
21    conditions, he is not eligible for compassionate release because he
22    remains a danger to the community.          Moreover, under the 18 U.S.C. §
23    3553(a) factors, the COVID-19 crisis does not justify a permanent,
24    irrevocable reduction in his sentence.
25          A.    Defendant Has Failed to Demonstrate an “Extraordinary and
                  Compelling” Reason to Allow Release in His Case
26
            Defendant has failed to establish his eligibility for
27
      compassionate release.      As the Third Circuit recently held, “[w]e do
28

                                             15
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 23 of 154 Page ID #:561



1     not mean to minimize the risks that COVID-19 poses in the federal

2     prison system,” but the “mere existence of COVID-19 in society and

3     the possibility that it may spread to a particular prison cannot

4     independently justify compassionate release”--particularly given

5     “BOP’s statutory role, and its extensive and professional efforts to

6     curtail the virus’s spread.”       Raia, 954 F.3d at 597.      Here,

7     notwithstanding defendant’s health condition, his continuing danger

8     to the community makes him ineligible for compassionate release.

9                 1.    Defendant’s serious, chronic health conditions--
                        identified by the CDC as a high-risk factor for COVID-
10                      19--potentially satisfy USSG § 1B1.13; but that is not
                        enough
11

12          “The First Step Act did not revise the substantive criteria for

13    compassionate release”--criteria that is set forth in the Sentencing

14    Commission’s binding “policy statement,” USSG 1B1.13.           Ebbers, 2020

15    WL 91399, at *4—*5; 18 U.S.C. § 3582(c)(1)(A).          As courts have

16    recognized, Congress intended that the “Sentencing Commission, not

17    the judiciary, determine what constitutes an appropriate use of the

18    ‘compassionate release’ provision.”         United States v. Willingham,

19    No. CR113-010, 2019 WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019)

20    (noting split in authority).       The Sentencing Commission’s policy

21    statement--USSG § 1B.1.13--is thus binding on this Court.            See

22    Dillon, 560 U.S. at 827; see, e.g., United States v. Nasirun, No.

23    8:99-CR-367, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020).

24          Thus, as noted above, a defendant seeking compassionate release

25    must establish that his condition falls within one of the categories

26    listed in the policy statement.        Those categories include, as

27    relevant here, (i) any terminal illness, and (ii) any “serious

28    physical or medical condition . . . that substantially diminishes the

                                             16
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 24 of 154 Page ID #:562



1     ability of the defendant to provide self-care within the environment

2     of a correctional facility and from which he or she is not expected

3     to recover.”    USSG § 1B1.13, comment. (n.1(A)).

4           The general threat of COVID-19--which poses a threat to every

5     non-immune person in the country--does not satisfy these conditions.

6     “[T]he mere existence of COVID-19 in society and the possibility that

7     it may spread to a particular prison alone cannot independently

8     justify compassionate release.”        Raia, 954 F.3d at 597; see also

9     Eberhart, 2020 WL 1450745 at *2 (“a reduction of sentence due solely

10    to concerns about the spread of COVID-19 is not consistent with the

11    applicable policy statement of the Sentencing Commission as required

12    by § 3582(c)(1)(A).”).      To classify COVID-19 as an extraordinary and

13    compelling reason, by itself, would be inconsistent with the text of

14    the statute and the policy statement.         Moreover, it would have

15    detrimental real-world effects: interfering with BOP’s organized

16    anti-COVID-19 efforts, resulting in the inequitable treatment of

17    inmates, and undercutting the strict criteria BOP employs to

18    determine inmates’ eligibility for sentence reductions and home

19    confinement.    Section 3582(c)(1)(A) contemplates sentence reductions

20    for specific individuals, not the widespread prophylactic release of

21    inmates and the modification of lawfully imposed sentences to deal

22    with a viral pandemic.

23          However, defendant’s Type-2 diabetes and his obesity are

24    serious, chronic health conditions that potentially qualify under the

25    policy statement, in light of their recognition by the Centers for

26    Disease Control as high-risk factors for COVID-19 complications.             See

27    generally Centers for Disease Control, Coronavirus Disease 2019

28    (COVID-19)--People Who Are At Higher Risk, available at

                                             17
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 25 of 154 Page ID #:563



1     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

2     precautions/people-at-higher-risk.html (last accessed August 5,

3     2020).   Contrary to defendant’s assertion, none of these conditions

4     “do not have a cure,” or are conditions from which defendant “is not

5     expected to recover.” (Mot. at 4.)          Defendant’s prison medical

6     records indicate that his diabetes and obesity are caused by his poor

7     control of diet and exercise, as well as chronic non-compliance with

8     his insulin regime.      (Mot. Exh 3 at 2; Exh. E, filed under seal

9     concurrently herewith.)      Given that, at the age of 39, he could

10    alleviate these conditions with adherence to his doctors’

11    instructions, they cannot be characterized as “conditions from which

12    he is not expected to recover.”         Nonetheless, they may -- in the

13    presence of COVID-19 -- be “serious” and “substantially diminish[]

14    the ability of the defendant to provide self-care” in a correctional

15    environment.     USSG § 1B1.13, comment (n.1(A)(ii)(I)).

16                2.     Defendant’s continuing danger makes him/her ineligible
                         for compassionate release
17
            Serious illness is not the only requirement for compassionate-
18
      release eligibility; a defendant must also demonstrate that he is
19
      “not a danger to the safety of any other person or to the community.”
20
      USSG § 1B1.13(2).     Defendant cannot make that showing, and thus he is
21
      ineligible for a reduced sentence.
22
            Specifically, this Court may not reduce a defendant’s sentence
23
      unless it finds that “the defendant is not a danger to the safety of
24
      any other person or to the community, as provided in 18 U.S.C.
25
      § 3142(g).”      USSG § 1B1.13; see United States v. Gotti, No. 02-CR-
26
      743, 2020 WL 497987, at *6 (S.D.N.Y. 2020) (release was inappropriate
27
      regardless of extraordinary and compelling circumstances; defendant
28

                                             18
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 26 of 154 Page ID #:564



1     posed a continuing danger to the public); accord United States v.

2     Urso, No. 03-CR-1382, 2019 WL 5423431, at *3 (E.D.N.Y. Oct. 23,

3     2019); United States v. Applewhite, No. 08-CR-60037, 2020 WL 137452,

4     at *2 (D. Or. Jan. 13, 2020) (denying compassionate release for

5     seriously ill 80-year-old inmate based on danger).

6           Nothing about the COVID-19 pandemic reduces defendant’s danger.

7     His long criminal history, and the serious drug trafficking offense

8     for which he is currently incarcerated, demonstrate the danger he has

9     posed to the public throughout his adult life.          His history is

10    particularly replete with violations of parole, and repeated flight

11    from law enforcement, recklessly endangering the public.            Moreover,

12    he has received a classification of High Risk Recidivism on the

13    Prisoner Assessment Tool Targeting Estimated Risk and Needs

14    (“PATTERN”) system devised by the Department of Justice and

15    implemented as the result of the First Step Act.          (Exh. F.)    Finally,

16    his prison disciplinary record documents refusals to comply with work

17    and/or program assignments.       (Exh. G.)

18          In the current climate, irresponsible social habits also gravely

19    endanger the community.      United States v. Hir, 517 F.3d 1081, 1088

20    (9th Cir. 2008) (“community,” within the meaning of 18 U.S.C. § 3142,

21    is not necessarily confined to local geography).          All California

22    residents are currently required to shelter in place and “heed the

23    current State public health directives” to avoid the spread of COVID-

24    19.   California Executive Order N-33-20 (March 19, 2020), available

25    at https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf.            Such

26    rules, though enforceable by peace officers, rely largely on

27    voluntary compliance.      A person who ignores such rules could increase

28    infection rates, leading to citizens’ severe illness and death.

                                             19
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 27 of 154 Page ID #:565



1           Defendant’s history in and out of prison reflects an

2     unwillingness to follow rules on every level, and a disregard for the

3     welfare of others.     Indeed, even his own welfare is not a sufficient

4     motivation to follow rules – as evidenced by his chronic

5     noncompliance with basic instructions that would alleviate the very

6     conditions he relies upon as the basis for his motion.            His criminal

7     history and even his own medical history demonstrate that this Court

8     should have no confidence that defendant will conduct himself

9     responsibly out of concern for the public welfare.

10          Finally, defendant’s motion is not saved by his claims of

11    rehabilitation in prison.       The standard for compassionate release is

12    not just whether someone has performed well in prison.            To the

13    contrary, “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

14    defendant is not, by itself, an extraordinary and compelling reason

15    for purposes of this policy statement.”         USSG § 1B1.13, comment.

16    (n.3).     Even being a “model inmate” does not warrant an “abrupt

17    departure from [a defendant’s] current sentence.”           Applewhite, 2020

18    WL 137452, at *2.     Moreover, because there is a significant

19    difference between doing well in prison and doing well in society,

20    this Court, in evaluating the danger posed by defendant, cannot

21    ignore the nature and circumstances of the offense, his criminal

22    history, and his continuing refusal to comply with rules and

23    instructions, even in his own interest.         18 U.S.C. § 3142(g).       An

24    examination of those factors weighs against early release.

25          B.     Even If Defendant Were Otherwise Eligible, the 18 U.S.C.
                   § 3553(a) Factors Do Not Support a Shorter Sentence
26

27          Any compassionate-release decision--even for a statutorily
28    eligible defendant--must also consider the factors under 18 U.S.C.
                                             20
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 28 of 154 Page ID #:566



1     § 3553(a).    See 18 U.S.C. § 3582(c)(1)(A)(i).        Those factors--which

2     this Court already considered when imposing defendant’s 120-month

3     sentence--do not support his request for premature, permanent

4     release.    They support his original sentence.

5           Although defendant’s obesity and diabetes are plausibly

6     qualifying under USSG § 1B1.13, he provides no evidence that the BOP

7     is unable to manage those conditions – especially in light of his

8     refusal to do his part in managing them.         Particularly considering

9     both how the BOP has addressed COVID-19 generally, defendant’s

10    circumstances are not sufficiently extraordinary and compelling to

11    justify a modified sentence.       Indeed, defendant’s arguments totally

12    overlook the BOP’s ability to treat infectious disease.            Even chronic

13    conditions “that can be managed in prison are not a sufficient basis

14    for compassionate release.”       United States v. Ayon-Nunez, No. 16-cR-

15    130-DAD, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020).            Thus,

16    the Court “cannot assume that the Bureau of Prisons will be unable to

17    manage [any] outbreak or adequately treat [defendant] should it

18    emerge at his correctional facility while he is still incarcerated.”

19    Gileno, 2020 WL 1307108, at *4 (denying compassionate-release motion

20    in COVID-19-related case involving a defendant who raised specific

21    health concerns); accord Shah, No. 10-70-CJC, ECF No. 329, at 3.             By

22    defendant’s logic, such conditions would universally qualify

23    convicted inmates for shorter sentences given the present pandemic.

24    That is and cannot be the case.        To grant defendant a sentence

25    reduction based such facts would not satisfy the 18 U.S.C. § 3553(a)

26    factors; it would result in a windfall.

27          At bottom, granting compassionate release would undermine the 18

28    U.S.C. § 3553(a) factors, resulting in an effective sentence of just

                                             21
     Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 29 of 154 Page ID #:567



1     57 months – well below the mandatory minimum sentence for defendant’s

2     crime of conviction.      The law, and the specific facts of defendant’s

3     case, neither demand nor endorse that result.

4     V.    CONCLUSION

5           Defendant’s motion for compassionate release should be denied

6     for the reasons set forth above.        The government requests that, if

7     this Court ultimately grants relief, the government be given an

8     opportunity to brief appropriate conditions--including a release

9     plan, a mandatory quarantine, and a period of home confinement as a

10    condition of supervised release.        See 18 U.S.C. § 3582(c)(1)(A).

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             22
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 30 of 154 Page ID #:568




                       EXHIBIT A
        Case
           Case
             5:13-cr-00122-VAP
                 5:13-cr-00122-VAP
                                 Document
                                    Document
                                          1141 Filed
                                                Filed08/07/20
                                                      06/04/13 Page
                                                                Page31
                                                                     1 of 154
                                                                          67 Page
                                                                              PageIDID#:1
                                                                                       #:569
                                     CRIMINAL COMPLAINT'

         UNITED STATES DISTRICT COURT                       CENTRAL DISTRICT OF CALIFORNIA

          UNITED STATES OF AMERICA

                                                                               .I                FILED             l
          "°'{ \Oh \_\ e'< ~C\rde'2-
                                                       MAGISTRATE' s CASE NO
                                                                                      CLERK, U.S. DISTRICT COURT
          Mat: thew Henrandez et s,l.


     Complaint for violation of Title 21, U.S. C.,    §§   841 (a) (1), ( ) (1) (A), and 846
                                                                                    CENTRAL DJSTRI
    NAME OF MAGISTRATE JUDGE                            TITLE                                  LOCATION   DEPUTY
    HONORABLE DAVID T. BRISTOW                          UNITED STATES                         Riverside, C
                                                        MAGISTRATE JUDGE

    DATE OF OFFENSE            PLACE OF OFFENSE       Address of ACCUSED (IF KNOWN)
                               Riverside County
     Various

    COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
 eginning on a date unknown, and continuing to on or about June 4, 2013, in
 iverside County, within the Central District of California, defendants
 atthew He~nandez, Dylon Hernandez, Nancy Hernandez, and Raphael Cervantes
knowingly Ind intentionally conspired to and possessed with the intent to
distribute methamphetamine, a Schedule II controlled substance, in violation
of Title 21, United States Code, Sections 84l(a) (1), (b) (1) (A), and 846.


     BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

     See attached affidavit which is incorporated as part of this Complaint.

    MATERIAL WITNESSES IN RELATION TO THIS CHARGE:    Not Applicable.

    Being duly sworn, I declare that the          SIGNATURE OF C~LA~NANT
    foregoing is true and correct to the
    best of my knowledge.
                                                  Sean Zelka ~~ " , "'"'
                                                  Official Title
                                                  SPECIAL AGENT,
                                                  Drug Enforcement Administration

                                                  in my presence,
    SIGNATURE OF MAGI                                                                         DATE



*     See Rules 3 and   4 of
                                                                                                t/1-/13
AUSA:DA~
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page32
                                                             2 of 154
                                                                  67 Page
                                                                      PageIDID#:2
                                                                               #:570




                                       AFFIDAVIT

    t    Sean R. Zelka being duly sworn, declare and state as follmvs:
                      1




    I.       Introduction

             1.     I am an investigative or law enforcement officer of the United

    States within the meaning of Title 18, United States Code Section 2510(7), and I

    am empowered to conduct investigations and to make arrests for the offenses

    enumerated in Title 18, United States Code Section 2516. I am a Special Agent

    ("SA") of the United States Drug Enforcement Administration ("DEA") and have

    been employed with the DEA since June 1999. I am currently assigned to the

    DEA's Riverside District Office, Task Force Group 1 ("RDO TFG-1"),

    investigating large-scale drug trafficking organizations operating in the Southern

    California area, and elsewhere.

             2.     During my employment with the DEA, I have participated in a

    number of narcotics investigations that involved the possession, possession for .

    sale, transportation and sales of controlled substances. While working these

    assignments, I have participated in numerous physical surveillances, execution

    of search warrants, and arrests of numerous drug traffickers resulting in the

    seizure of over 500 kilograms of controlled substances and over $1,000,000 in

    drug related proceeds. I have also spoken on numerous occasions to informants,

    suspects, and other experienced narcotics investigators concerning the methods
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page33
                                                             3 of 154
                                                                  67 Page
                                                                      PageIDID#:3
                                                                               #:571




     and practices of drug traffickers. I have participated in Title III wiretap

     investigations involving the domestic and international distribution of illegal

     drugs and their proceeds. I have also been the affiant in support of numerous

    search warrants which have resulted in the seizure of illegal narcotics and other

    evidence of drug violations. I have also received 640 hours of narcotics law

    enforcement training while attending DEA Basic Agent Training at the Federal

    Bureau of Investigation Academy, Quantico, Virginia.

           3.      Prior to joining the DEA, I was employed as a probation/parole

    officer with the Washington State Department of Corrections, Seattle,

    Washington. I was employed by the Washington State Department of

    Corrections for approximately seven years. During my tenure with the

    Washington State Department of Corrections, I supervised adult felony offenders

    on probation and parole for approximately one year. During the remainder of

    my tenure, I conducted fugitive investigations for the Washington State

    Department of Corrections and for approximately five of those years I was on

    special assignment to the Federal Bureau of Investigation, Federal Fugitive Task

    Force, as a Criminal Investigator and held special deputizations as a Police

    Officer and United States Marshal.

           4.     Based on my training and over 20 total years of working in the

    criminal justice field, I am familiar with drug traffickers' methods of operation



                                             -2-
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page34
                                                             4 of 154
                                                                  67 Page
                                                                      PageIDID#:4
                                                                               #:572




     including the distribution, storage, transportation of drugs and the collection of

     drug proceeds and methods of money laundering used to conceal the nature of
                    1




     the proceeds. I have received training and have collaborated with other law

     enforcement officers about investigations regarding the unlawful importation,

     possession, and distribution of controlled substances, as well as related money

     laundering statutes involving the proceeds of specified unlawful activities and

     conspiracies associated with criminal narcotics, in violation of Titles 18 and 21 of

    the United States Code. I also speak regularly with narcotics investigators at the

    federal, state and local level, drug traffickers and informants, regarding the
                                                   1




    manner in which drug traffickers store, sell, and transport narcotics.

           5.      This affidavit is based on a joint investigation conducted by the

    DEA RDO TFG-1 which includes members from the Palm Springs Police

    Department, Riverside County Sheriff's Department, Coachella Valley Narcotics

    Task Force (the "CVNTF"), as well as the Palm Springs Police Department Patrol

    Division. I have been the lead investigator involved in the investigation of this

    case. This affidavit is based upon, among other things, my personal

    observations, my professional training and experience, information obtained

    from other law enforcement agents and officers and my review of their reports,

    and my review of the evidence. This affidavit is made for the sole purpose of

    demonstrating probable cause for the issuance of the requested arrest warrants



                                             -3-
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page35
                                                             5 of 154
                                                                  67 Page
                                                                      PageIDID#:5
                                                                               #:573




     and knowledge of or investigation into this matter. I have not set forth each and

     every fact learned during the course of this investigation, nor have I summarized

     each and every fact deemed pertinent to the case. Rather, I have set forth only

     those facts that I believe are necessary to establish probable cause for the

     requested arrest warrants. All statements contained herein are set forth in sum

     and substance and not necessarily in the exact words in which they were made.

           6.      In addition, for all intercepted telephone calls which are

    summarized in this affidavit, the summaries were prepared by wire room

    monitors, are not transcriptions, but instead are merely summaries prepared by

    wire room monitors who are familiar with this investigation and with drug

    trafficking organization investigations generally.

    II.    Purposes of this Affidavit

           7.     This affidavit is made in support of an application for a criminal

    complaint that charges Matthew HERNANDEZ ("M. HERNANDEZ"), Dylon

    HERNANDEZ ("D. HERNANDEZ"), Nancy HERNANDEZ ("N.

    HERNANDEZ"), and Raphael CERVANTES ("CERVANTES") with violating

    Title 21, United States Code, Sections 841(a)(1) (possession with intent to

    dish·ibute controlled substances), 843(b) (use of communication facility in

    furtherance of drug offense), and 846 (conspiracy to distribute or to possess with

    intent to distribute controlled substances).



                                             -4-
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page36
                                                             6 of 154
                                                                  67 Page
                                                                      PageIDID#:6
                                                                               #:574




            8.     This affidavit is made for the purpose of establishing probable

     cause for the requested complaint and does not purport to set forth all that I

     know regarding this investigation. I make this affidavit based upon my training,

     education, and experience as a DEA Special Agent, personal knowledge derived

     from my participation in this investigation, information obtained from other law

     enforcement agents, review of investigative reports and documents, review of

     intercepted communications over Target Telephones, and summaries thereof,

     and other investigative techniques.

    III.   Statement of Probable Cause

           A.     Summary of probable cause

           9.     Based on an, ongoing law enforcement narcotics investigation,

    multiple controlled purchases of methamphetamine, multiple seizures of

    methamphetamine from locations and persons associated with the above

    identified participants, seizures of firearms and other contraband, law

    enforcement surveillance (including review of wire-intercepted calls and

    summaries thereof), as well as my training and experience and other

    investigative techniques, I believe that beginning on an unknown date, and

    continuing through today, the HERNANDEZ DTO is a distributor of narcotics,

    including but not limited to methamphetamine, in the Coachella Valley area,

    located in Riverside County.



                                            -5-
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page37
                                                             7 of 154
                                                                  67 Page
                                                                      PageIDID#:7
                                                                               #:575




            B.    Background of investigation

           10.    The RDO TFG-1 has been investigating fv1. HERNANDEZ,

     D. HERNANDEZ, N. HERNANDEZ, and CERVANTES as well as other known

     and unknown co-conspirators and associates of the HERNANDEZ DTO since

     approximately August, 2011.

           11.    During the course of this investigation, based on ongoing

     conversations with law enforcement officers, several sources of information

     ("SOis") interviewed between in or about November, 2011, and May, 2012, and

    the recent and current wire and electronic interception of Target Telephones

    used by M. HERNANDEZ, D. HERNANDEZ, and Norma Mendoza-ESCOBEDO

    ("Mendoza-ESCOBEDO"), among other investigative techniques, I have learned

    about the methods of operation of the HERNANDEZ DTO, and some of the

    individuals involved in the HERNANDEZ DTO, such as couriers, managers, and

    others. Specifically, I learned, among other things, the following:

           12.    The HERNANDEZ DTO, run by M. HERNANDEZ and

    D. HERNANDEZ, is believed to traffic in multi-pound quantities of

    methamphetamine in Cathedral City, as well as other locations in California.

    The HERNANDEZ DTO is believed to be a direct supplier of large quantities of

    methamphetamine. Also, the HERNANDEZ DTO is believed to use couriers,




                                            - 6-
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page38
                                                             8 of 154
                                                                  67 Page
                                                                      PageIDID#:8
                                                                               #:576




     including CERVANTES and others, to deliver one to two ounce quantities of

     rnethamphetamine to several different locations on a daily basis.

            C.     Reliability of confidential informant

            13.    Special Agents and Task Force Officers of RDO TFG-1 have

     received information concerning the illegal drug trafficking activities of the

     HERNANDEZ DTO from a DEA confidential informant ("CI"). The CI has been

     providing information since in or about May 2012.

           14.     Specifically, the CI has provided information about the

     membership, structure, and customs of the HERNANDEZ DTO. CI has

     positively identified M. HERNANDEZ, D. HERNANDEZ, and Christopher

     HINSON, also known as "Corrupt" ("HINSON") (as members of the

     HERNANDEZ DTO through driver's license and booking photographs. The CI

     has conducted several, consensually-recorded conversations with members and

     associates of the HERNANDEZ DTO, including M. HERNANDEZ, D.

     HERNANDEZ, C. HINSON, and CERVANTES and has spoken in person with

    M. HERNANDEZ during the course of this investigation. The CI has conducted

     controlled purchases of methamphetamine from several members of the

    HERNANDEZ DTO during the course of this investigation.

           15.    The CI is assisting the DEA in connection with a cooperation

    agreement issued through the Riverside County District Attorney's Office



                                               -7-
Case
   Case
     5:13-cr-00122-VAP
         5:13-cr-00122-VAP
                         Document
                            Document
                                  1141 Filed
                                        Filed08/07/20
                                              06/04/13 Page
                                                        Page39
                                                             9 of 154
                                                                  67 Page
                                                                      PageIDID#:9
                                                                               #:577
                                                                                          ----·----



     wherein the CI is a criminal defendant in a California State narcotics and

     firearms case for which the CI pleaded guilty. The CI agreed to cooperate with

     law enforcement to receive leniency consideration in regard to sentencing. More

     specifically the CI' s cooperation agreement provided that the CI would receive a

     suspended multiple year jail sentence and additional criminal charges would not

     be filed should the CI fulfill the terms of the contract.

            16.    I previously reviewed the Riverside County Superior Court online

     database and learned, among other things, that the CI pleaded guilty to multiple

    felony charges and received a lengthy sentence suspended and a term of

    probation provided the CI successfully completes the contract as specified above.

            17.    The CI has an extensive criminal history and criminal conviction

    record dating back to when he/she was a juvenile.

            18.    As an adult, since 1998, the CS has been arrested for numerous

    offenses including, but not limited to, disorderly conduct, numerous drug-

    related crimes, providing false information to a police officer, terrorist threats,

    battery of a spouse, obstructing/resisting a police officer, and robbery and

    burglary, many of which the CI has either pleaded or was found guilty.

           19.     The Cl's information concerning the HERNANDEZ DTO has been

    corroborated by other sources of information ("SOI"), including various public

    databases including but not limited to, Clear Choice Point," and "Google," law
                                              11




                                              - 8-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 10
                                                          40 of 67
                                                                154 Page
                                                                     PageIDID#:10
                                                                              #:578




     enforcement database queries, physical surveillance, controlled narcotics

     purchases and consensually-recorded conversations and phone calls that the CI

     has had with other members of the HERNANDEZ DTO. Based on the foregoing,

     and the information contained herein, I believe the information provided by the

     CI to be reliable as to this investigation thus far.

            D.      Previous searches and controlled buys

            20.    In or about September, 2012, along with SA Scott Hawkins and

    TFO Kelly Fieux, I met with a CI who provided information regarding the

    trafficking of methamphetamine by the HERNANDEZ DTO.

            21.    As summarized below, the CI conducted several controlled

    purchases of narcotics from the HERNANDEZ DTO at the direction of the DEA:

                   a.      On or about September 2012, the CI arranged to buy one

    ounce of methamphetamine for $650 with D. HERNANDEZ and CERVANTES

    over several telephone calls. Later that evening, after having been searched by

    law enforcement and provided with $650 to purchase the methamphetamine, the

    CI met an unidentified male who was the passenger of a 2002 white Buick sedan

    registered to CERVANTES (the "CERVANTES sedan"). The unidentified male

    passenger provided the methamphetamine to the CI at the designated meeting

    location. I monitored the exchange and reviewed a DEA investigative report by

    TFO Fieux regarding the surveillance of the narcotics exchange. TFO Buenting



                                              -9-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 11
                                                          41 of 67
                                                                154 Page
                                                                     PageIDID#:11
                                                                              #:579




     recovered approximately one ounce of suspected methamphetamine from the

     Cl's person. The suspected narcotics and were tested by a DEA laboratory and

    found to contain 27.2 grams of actual methamphetamine (27.7 grams with a

    purity of 98.5%).

                 b.     On or about September 2012, the CI arranged to buy three

    ounces of methamphetamine for $2,000 with D. HERNANDEZ and

    CERVANTES over several telephone calls. Later that evening, after having been

    searched by law enforcement and provided with $2,000 to purchase the

    methamphetamine, the CI met an unidentified male at the designated meeting

    location, which was being surveilled by law enforcement. I monitored the

    exchange and reviewed a DEA investigative report by TFO Fieux regarding the

    surveillance of the narcotics exchange and the CERVANTES sedan driven by

    CERVANTES during the drug meeting was believed to be the delivery vehicle.

    TFO Buenting recovered approximately three ounces of suspected

    methamphetamine from the CI' s person. The suspected narcotics and were

    tested by a DEA laboratory and found to contain 82 grams of actual

    methamphetamine (83.3 grams with a purity of 98.5%).

                 c.     On or about October 2012, the CI arranged to buy two

    ounces of methamphetamine for $1,400 with D. HERNANDEZ and M.

    HERNANDEZ over several telephone calls. Later that evening, after having



                                         - 10 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 12
                                                          42 of 67
                                                                154 Page
                                                                     PageIDID#:12
                                                                              #:580




     been searched by law enforcement and provided with $1,400 to purchase the

     methamphetamine, the CI met M. HERNANDEZ at the designated meeting

    location, which was being surveilled by law enforcement. I monitored the

    exchange and reviewed a DEA investigative report by TFO Fieux regarding the

    surveillance of the narcotics exchange. TFO Buenting recovered approximately

    two ounces of suspected metharnphetamine from the CI' s person. The suspected

    narcotics and were tested by a DEA laboratory and found to contain 54.4 grams

    of actual methamphetamine (55.6 grams with a purity of 98%).

           E.    Prior wire interception

           22.   On March 6, 2013, the Honorable Virginia A. Phillips, United States

    District Judge, issued a wire interception order pursuant to 18 U.S.C. § 2518

    authorizing interception of the following telephone line, in Case No. ED CR

    Misc. 13-8-VAP:

                 a.     (760) 408-8732, international mobile subscriber identification

    ("IMSI") number 310410526528790, ("Target Telephone #1"), subscribed to by

    "RED POCKET MOBILE," 4712 Admiralty Way, Suite 627, Marina Del Rey,

    California 90292, and believed to be used by M. HERNANDEZ and

    D. HERNANDEZ.

          F.     Communications intercepted on the wire

                 Intercepted Communications on March 11, 2013



                                           -11 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 13
                                                          43 of 67
                                                                154 Page
                                                                     PageIDID#:13
                                                                              #:581




               23.   On March 11, 2013, at approximately 5:42 p.m., M. HERNANDEZ

     made an outgoing call from Target Telephone #1 to (760) 449-0979 and spoke

     with BOUCHARD 1 • The call is summarized, in part, as follows 2 :

               M. HERNANDEZ Asked what was going on.

               BOUCHARD          Said he needed to see M. HERNANDEZ and
                                 added that he had 115 but had no car.

           M. HERNANDEZ Said, okay, and would meet BOUCHARD at
                        Food4Less.

           BOUCHARD              Said, okay, and would be right there.

           M. HERNANDEZ Said he would meet BOUCHARD within half
                        an hour at the Food4Less.

           24.       On March 11, 2013, at approximately 5:43 p.m., M. HERNANDEZ

    received an incoming call on Target Telephone #1 from (817) 223-0993 and spoke

    with an individual otherwise identified as UM09933 • The call is summarized, in

    part, as follows:



         Kent David BOUCHARD is a methamphetamine drug customer of the
           1

    HERNANDEZ DTO.
           2
             Information contained in parentheticals represents summaries or
    descriptions from the wire room monitors and other law enforcement personnel
    who are familiar with this investigation and with investigations into drug
    trafficking organizations. They are not transcripts.
           3
            There are several phone calls described in this affidavit, and in the calls
    intercepted in general, where the caller was not identified and instead, has only
    been identified as an Unknown Male "UM[NUMBERJ," or Unknown Female
    "UF[NUMBER]."


                                            - 12 -
        .   ·-----··--------------·-----
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 14
                                                          44 of 67
                                                                154 Page
                                                                     PageIDID#:14
                                                                              #:582




                UM0993            Asked if he could meet M. HERNANDEZ for
                                  six.

                M. HERNANDEZ Said, "Yes, of course."

                UM0993            Asked when would be good for M.
                                  HERNANDEZ.

            M. HERNANDEZ Said he could meet UM0993 in one half hour or
                         45 minutes.

            UM0993                Said in 45 (minutes).

            M. HERNANDEZ Said, okay, and at Food4Less.

            UM0993                Said, okay, and would see M. HERNANDEZ
                                  there.

            25.      On March 11, 2013, at approximately 5:52 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 898-0720 and spoke

    with YOUNGBLOOD 4 • The call is summarized, in part, as follows: M.

    HERNANDEZ told YOUNGBLOOD to make him a "child's plate" and bring it

    out front.

            26.      I believe based on my training and experience, knowledge of the

    investigation, surveillance observations, and review of intercepted

    communications that BOUCHARD and UM0993 were ordering narcotics from

    M. HERNANDEZ. M. HERNANDEZ then directed YOUNGBLOOD to have the

    requested narcotics ready, which he referred to as a "child's plate" to avoid law


            4   Shawna YOUNGBLOOD is the girlfriend of Matthew HERNDANDEZ.


                                            -13 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 15
                                                          45 of 67
                                                                154 Page
                                                                     PageIDID#:15
                                                                              #:583




     enforcement detection.

              27.   I know based on my involvement in this investigation that

     BOUCHARD was arrested on March 15, 2013, as further described below, for

     possession of methamphetamine after BOUCHARD met with D. HERNANDEZ.

     Based on my review of the intercepted calls between BOUCHARD, M.

     HERNANDEZ, and D. HERNANDEZ, surveillance and other law enforcement

     techniques, and my knowledge of this investigation, I believe that BOUCHARD

    is a narcotics customer of the HERNANDEZ DTO. Furthermore, I believe

    BOUCHARD was ordering methamphetamine during the above-described calls

    over Target Telephone #1 on March 11, 2013.

           28.      On March 11, 2013, at approximately 6:00 p.m., M. HERNANDEZ

    received an incoming call on Target Telephone #1 from (760) 219-1147 and spoke

    with an individual otherwise identified as UM11475 • The call is summarized, in

    part, as follows: M. HERNANDEZ asked if UM1147 was almost there. UM1147

    said, "I'll be there in 15 minutes, at you." M. HERNANDEZ said all right.

    UM1147 said he was already leaving. M. HERNANDEZ said all right.

          29.       At approximately 6:00 p.m., I observed the Ford Mustang leave M.

    HERNANDEZ'S residence; however, I did not directly follow the vehicle.

          30.       On March 11, 2013, at approximately 6:03 p.m., M. HERNANDEZ


          5
              "UM1147" is an unidentified male using a telephone ending in "1147."


                                           -14-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 16
                                                          46 of 67
                                                                154 Page
                                                                     PageIDID#:16
                                                                              #:584




     received an incoming call on Target Telephone #1 from (760) 449-0979 and spoke

     with BOUCHARD. The call is summarized, in part, as follows: lv1.

     HERNANDEZ told BOUCHARD that he could see him and he was coming out

     of the car wash so for BOUCHARD to relax.

           31.       TFO Fieux observed M. HERNANDEZ'S Mustang arrive and park

    in a parking space. TFO Fieux saw a white compact vehicle, believed to be

    driven by BOUCHARD, park behind M. HERNANDEZ. TFO Fieux observed

    the subject, believed to be BOUCHARD, exit his vehicle. BOUCHARD then

    walked to M. HERNANDEZ'S Mustang and entered the passenger door.

           32.      TFO Fieux saw M. HERNANDEZ and BOUCHARD talking and

    after approximately 20-30 seconds, BOUCHARD exited M. HERNANDEZ'S

    vehicle. BOUCHARD re-entered his vehicle and drove away. TFO Fieux then

    observed M. HERNANDEZ drive away and head northbound through the

    parking lot.

           33.      On March 11, 2013, at approximately 6:10 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 218-1425 and spoke

    with an individual otherwise identified as UM1425 6. The call is summarized, in

    part, as follows:

           M. HERNANDEZ Told UM1425 to be at Food4Less in 15 minutes.


           6   "UM1425" is an unidentified male using a telephone ending in "1425."


                                            -15 -
                                        -   --- -------------·-------   -------------------·---
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 17
                                                          47 of 67
                                                                154 Page
                                                                     PageIDID#:17
                                                                              #:585




            UM1425              Said okay.

            34.    At approximately 6:33 p.m., TFO Fieux observed M. HERNANDEZ

     driving the Mustang arrive from the south entrance to the Food4Less parking lot.

    SA Ward saw the Mustang parked near SA Ward's surveillance vehicle. SA

    Ward observed M. HERNANDEZ inside the Mustang smoking a cigarette. SA

    Ward observed a white male adult, later identified as Gary Bowman, exit the

    driver's side of a red Ford Mustang convertible.

            35.   SA Ward saw Bowman walk towards M. HERNANDEZ'S vehicle,

    carrying an unknown white object in his left hand. SA Ward saw Bowman enter

    the passenger side of M. HERNANDEZ'S vehicle. After approximately 30

    seconds, SA Ward observed Bowman exit M. HERNANDEZ'S vehicle and walk

    back to the red Ford Mustang. SA Ward then saw the red Ford Mustang drive

    away.

            36.   SA Ward then observed a second subject described as a white male

    adult walk up and enter the passenger door of M. HERNANDEZ'S vehicle. After

    approximately 30 seconds, SA Ward saw the subject exit M. HERNANDEZ'S

    vehicle. SA Ward did not see if the subject departed the area in a vehicle or left

    the area on foot.

            37.   Based on my training and experience, knowledge of this

    investigation, surveillance conducted, and review of interceptions of Target

                                                 -16 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 18
                                                          48 of 67
                                                                154 Page
                                                                     PageIDID#:18
                                                                              #:586




     Telephone #1, I believe that M. HERNANDEZ was supplying narcotics to

     BOUCHARD and another drug customer, Bowman, who, based on the timing of

     the above calls and surveillance, could have been UM0993, UM1147, or ill\/11425,

     met in the Food4Less parking lot. Furthermore, investigators continued to

     conduct ~urveillance in connection with M. HERNANDEZ as he conducted

     additional meetings with suspected methamphetamine customers until

     approximately 9:00 p.m. when surveillance was terminated.

                  Intercepted Communications on March 15, 2013

           38.    On March 15, 2013, at approximately 5:59 p.m., Target Telephone

    #1 received an incoming text message from (760) 449-0979, the telephone number

    for BOUCHARD which read: "You out there?"

           39.    On March 15, 2013, at approximately 6:02 p.m., Target Telephone

    #1 made an outgoing text message to BOUCHARD which read: "What up."

           40.    On March 15, 2013, at approximately 6:05 p.m., Target Telephone

    #1 received an incoming text message from BOUCHARD which read: "450."

           41.   On March 15, 2013, at approximately 6:13 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 449-0979 and spoke

    with BOUCHARD. The call is summarized, in part, as follows:

           D. HERNANDEZ        Asked BOUCHARD, "What's my bro usually
                               give you?"

          BOUCHARD             Said, "Um, well it'd be a half and a quarter."

                                          -17 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 19
                                                          49 of 67
                                                                154 Page
                                                                     PageIDID#:19
                                                                              #:587




           D. HERNANDEZ       Said, "Okay, well, then I got you."

           BOUCHARD           Said, "All right. Um, where would you (D.
                              HERNANDEZ) like me to come?"

           D. HERNANDEZ       Asked BOUCHARD for clarification.

           BOUCHARD           Asked, "Where would you like me to meet
                              you?"

           D. HERNANDEZ       Said, "On Gerald Ford AM/PM."

           BOUCHARD           Asked where.

           D. HERNANDEZ       Said, "Gerald Ford AM/PM."

          BOUCHARD            Said he (BOUCHARD) did not get where, on
                              Gerald Ford and (what other street).

          D. HERNANDEZ        Said, "At the AM/PM in Cat City (Cathedral
                              City)."

          BOUCHARD            Said, "Okay, all right. Um, I need about like
                              maybe 20 minutes to get there."

          D. HERNANDEZ        Said that was no problem.

          42.    On March 15, 2013, at approximately 6:14 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 449-0979 and spoke

    with BOUCHARD. The call is summarized, in part, as follows:

          D. HERNANDEZ        Said, "If you come up with 50 more, I'll give
                              you a whole one."

          BOUCHARD            Said, "Say it again."

          D. HERNANDEZ        Said, "Just come up with 50 more and I'll give

                                          - 18 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 20
                                                          50 of 67
                                                                154 Page
                                                                     PageIDID#:20
                                                                              #:588




                                you a whole one."

           BOUCHARD             Said, ''I'll try to do that."

           D. HERNANDEZ         Asked, "Do you know what I mean?"

           BOUCHARD             Said, yeah.

           D. HERNANDEZ         Said "That way you can get ahead a little bit."

           BOUCHARD             Said "Yeah, that would be great."

           D. HERNANDEZ         Said, "Let me know. Later."

           43.    On March 15, 2013, at approximately 6:21 p.m., Target Telephone

     #1 received an incoming text message from BOUCHARD which read: "Gonna

    get the other fifty. Won't be there in twenty min."

          44.     On March 15, 2013, at approximately 6:23 p.m., Target Telephone

    #1 received an incoming text message from BOUCHARD which read: "Gonna

    get the other fifty. Won't be there in twenty min Maybe forty. I will call when on

    my way."

          45.    On March 15, 2013, at approximately 6:45 p.m., D. HERNANDEZ

    received an incoming call on Target Telephone #1 from (760) 449-0979 and spoke

    with BOUCHARD. The call is summarized, in part, as follows:

          BOUCHARD             Asked if D. HERNANDEZ had called.

          D. HERNANDEZ         Said, "Yes. Just bring that. I'll give you the
                               whole one this one time."

          BOUCHARD             Said he (BOUCHARD) would pick it up in

                                            - 19 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 21
                                                          51 of 67
                                                                154 Page
                                                                     PageIDID#:21
                                                                              #:589




                                   about five minutes then he (BOUCHARD)
                                   would be on his way.

               D. HERNANDEZ        Said, all right.

               46.    On March 15, 2013, at approximately 7:18 p.m., Target Telephone

     #1 made an outgoing text message to BOUCHARD which read: "Let me know I

     give you the full for the 450."

               47.    On March 15, 2013, at approximately 7:20 p.m., Target Telephone

     #1 received an incoming text message from BOUCHARD which read: "On my

     way. Can you have your brother call me?"

               48.   On March 15, 2013, at approximately 7:29 p.m., Target Telephone

     #1 received an incoming text message from BOUCHARD which read: "What are

     you dr.iving?"

               49.   On March 15, 2013, at approximately 7:31 p.m., Target Telephone

     #1 made an outgoing text message to BOUCHARD which read: "Silver one u

     there."

               50.   On March 15, 2013, at approximately 7:36 p.m., Target Telephone

     #1 received an incoming text message from BOUCHARD which read: "I am over

     by the restaurants."

           51.       At approximately 7:37 p.m., I, along with other law enforcement

     officers initiated surveillance at the AM/PM located at 36001 Date Palm Drive,

     Cathedral City, California. Coachella Valley Narcotics Task Force (CVNTF) TFO

                                               - '){\
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 22
                                                          52 of 67
                                                                154 Page
                                                                     PageIDID#:22
                                                                              #:590




     Bazanos observed D. HERNANDEZ driving his silver 2007 Lexus sedan with

     California license plate CRZT\,VIN and enter the parking lot. CVNTF Sergeant

     Hoyt then observed BOUCHARD exit a white Honda sedan and walk toward D.

     HERNANDEZ'S Lexus.

           52.    At approximately 7:38 p.m., CVNTF TFO Bazanos saw

    BOUCHARD enter D. HERNANDEZ'S Lexus and after approximately 30

    seconds, CVNTF Bazanos saw BOUCHARD exit D. HERNANDEZ'S Lexus and

    get back into the white Honda sedan.

           53.    I, along with participating surveillance officers, followed

    BOUCHARD until he eventually parked his vehicle behind the Boomer's

    amusement park located on Jones Road, just east of Cree Road, Cathedral City,

    California.

           54.    Based on my request, at approximately 7:58 p.m., Riverside County

    Sheriff's (RSO) Deputy Telles, who is also familiar with the details of this

    investigation, made contact with BOUCHARD and conducted a search of

    BOUCHARD and his vehicle based on probable cause that BOUCHARD bought

    narcotics from D. HERNANDEZ and was possessing it at the time. Deputy

    Telles recovered approximately one ounce of methamphetamine in

    BOUCHARD' s left front shorts pocket. BOUCHARD was arrested but later

    released. BOUCHARD did not provide any relevant post-arrest statements. No



                                           - 21 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 23
                                                          53 of 67
                                                                154 Page
                                                                     PageIDID#:23
                                                                              #:591




     charges have been filed against BOUCHARD in order to protect the integrity of

     trJs investigation.

            55.    Based on my training and experience, review of intercepted

     communications, surveillance observations and other investigative techniques I

    believe, among other things, that D. HERNANDEZ was using Target Telephone

    #1 during this time frame because M. HERNANDEZ, the primary user of Target

    Telephone #1, was at Disneyland for the day. Further, that D. HERNANDEZ

    sold BOUCHARD one ounce of methamphetamine.

                   Intercepted Communications on March 23, 2013

           56.     On March 23, 2013, at approximately 6:29 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 449-0979 and spoke

    with BOUCHARD. The call is summarized, in part as follows:

           M. HERNANDEZ Asked BOUCHARD what was going on.

           BOUCHARD            Said, "Hey, dude. Um, well, we need to talk for
                               sure."

           M. HERNANDEZ Asked BOUCHARD, "Where you been at?"

           BOUCHARD            Said, "I've been in the pokey (jail)."

           M. HERNANDEZ Asked BOUCHARD what was going on.

           BOUCHARD            Said, "Nothing is going on. They (police) didn't
                               file anything 'cause they didn't arraign me in
                               time, but they let me, uh, you know, they had
                               to, uh ... over the next year and if they wanted
                               to change their mind, they could do that.

                                           - 22 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 24
                                                          54 of 67
                                                                154 Page
                                                                     PageIDID#:24
                                                                              #:592




           M. HERNANDEZ Asked, "What they catch you with?"

           BOUCHARD           Said, "That, what I got from your brother (D.
                              HERNANDEZ)."

           M. HERNANDEZ Said, "Oh, not about that."

           BOUCHARD           Said, "I had a, I had an ounce."

          M. HERNANDEZ Said, "I have no idea what you're talking about
                                   II
                       now.

          BOUCHARD            Said, "Of course you do but, uh, uh ... "

          M. HERNANDEZ Said, "No, I don't. I have no idea what you're
                       talking about."

          BOUCHARD           Said, "Let's have dinner or something
                             somewhere, uh, tomorrow or the next day, or
                             whenever you say, and uh, talk."

          M. HERNANDEZ Said, all right.

          M. HERNANDEZ Said, "They (police) didn't file charges on an
                       ounce? That's crazy."

          BOUCHARD           Said, "They (police) did not. Um, they, you
                             know, said they could change their minds if
                             they wanted over the next year. There's a lot of
                             opinions about that and, um, I'll share them all
                             with you."

          M. HERNANDEZ Said, "Oh, no, they'll (police) file them if it's an
                       ounce. I'm going to call my (unintelligible) and
                       ask him."

          BOUCHARD           Said, yes, probably.

          M. HERNANDEZ Said, "They (police) won't let you out over an

                                         - 23 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 25
                                                          55 of 67
                                                                154 Page
                                                                     PageIDID#:25
                                                                              #:593




                              ounce. They won't unless you, unless ... "

           BOUCHARD           Said, "But if it was a DA (District ,A~ttorney)
                              reject or there was not proper conduct or
                              something like that, that would, uh, you know,
                              take care of the filing thing."

           M. HERNANDEZ Asked, "Where did they catch you
                        (BOUCHARD) at?"

           BOUCHARD           Said, "Behind the, um, miniature golf place.
                              Behind that, um, where the, um, what's that
                              miniature golf place? It's on Jones. It's called
                              Jones Road by (audio glitch). I was, uh, waiting
                              for my friend to come (audio glitch) haven't
                              been to the spot where he lives. I wasn't even
                              there three minutes, dude. I have, uh, you
                              know, theories. I have my, uh, you know ...
                              there was some bullshit there. Let me tell you
                              that."

           M. HERNANDEZ Said, "Okay, well I'll call you later. We'll meet
                        up or something to talk."

           BOUCHARD           Said, all right and thanked M. HERNANDEZ
                              for calling.

           57.   On March 23, 2013, at approximately 7:45 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 449-0979 and spoke

    with BOUCHARD. The call is summarized, in part, as follows:

           M. HERNANDEZ Asked BOUCHARD, "So which police
                        department arrested you?"

           BOUCHARD           Said, "Oh, it's a whole, uh, um, actually it was
                              the Sheriff."

           M. HERNANDEZ Asked, "The Sheriff's?"

                                         - 24 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 26
                                                          56 of 67
                                                                154 Page
                                                                     PageIDID#:26
                                                                              #:594




           BOUCHARD             Said, "Yeah. I'm telling you (audio glitch) the
                                Sheriff at Cathedral City (call disconnected).

           58.    Based on my review of the aforementioned calls, involvement in

     this case, and my training and experience, I believe that M. HERNANDEZ and

     BOUCHARD are discussing BOUCHARD' s arrest after the narcotics transaction

     between BOUCHARD and D. HERNANDEZ. M. HERNANDEZ and

     BOUCHARD are discussing the potential charges and why the case was not

     charged.

           G.     Current Wire Interceptions

           59.    On May 16, 2013, the Honorable Virginia A. Phillips, United States

    District Judge, issued a wire interception order pursuant to 18 U.S.C. § 2518

    authorizing interceptions of the following telephone lines, in Case No. ED CR

    Misc. 13-8(A)-VAP:

                 a.      (760) 408-8732, international mobile subscriber identification

    ("IMSI") number 310410526528790, ("Target Telephone #1"), subscribed to by

    "RED POCKET MOBILE," 4712 Admiralty Way, Suite 627, Marina Del Rey,

    California 90292, and believed to be used by M. HERNANDEZ and

    D. HERNANDEZ;

                 b.      (760) 424-6418, INISI number 310410549279051, ("Target

    Telephone #2"), subscribed to by "RED POCKET MOBILE," 4712 Admiralty



                                           - 25 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 27
                                                          57 of 67
                                                                154 Page
                                                                     PageIDID#:27
                                                                              #:595




    Way, Suite 627, Marina Del Rey, California 90292, and believed to be used by

    D. HERNANDEZ;

                  c.     (760) 464-2441, IMSI number 310410526577398, ("Target

    Telephone #3')t subscribed to by "RED POCKET MOBILE/' 4712 Admiralty

    Way, Suite 627, Marina Del Rey, California 90292, and believed to be used by M.

    HERNANDEZ; and

                  d.    (760) 660-0278, IMSI number 310410549280513, ("Target

    Telephone #4" and collectively with Target Telephones #1, #2, and #3, the "Target

    Telephones"), subscribed to by "RED POCKET MOBILE/' 4712 Admiralty Way,

    Suite 627, Marina Del Rey, California 90292, and believed to be used by

    MENDOZA.

          H.     Communications intercepted on the wires

          60.    Based on my training and experience, knowledge of this

    investigation, and review of intercepted communications over the Target

    Telephones, surveillance observations and other investigative techniques, I

    believe, among other things, that the below-described drug pertinent phone calls

    between members of the HERNANDEZ DTO establish probable cause for the

    requested search warrant.




                                          -26-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 28
                                                          58 of 67
                                                                154 Page
                                                                     PageIDID#:28
                                                                              #:596




                  Intercepted Communications on May 20, 2013

           61.    On May 20, 2013, at approximately 5:47 p.m., D. HERNANDEZ

     received an incoming call on Target Telephone #1 from (760) 218-5284 and spoke

     with an individual otherwise identified as WIGGY LNU ("WIGGY"). The call is

    summarized, in part, as follows:

           WIGGY               Asked D. HERNANDEZ what he was doing.

           D. HERNANDEZ        Said he was swimming.

           WIGGY               Asked D. HERNANDEZ if this was his
                               brother's (M. HERNANDEZ) phone.

           D. HERNANDEZ        Said, yes, that he (D. HERNANDEZ) was
                               taking care of it and that M. HERNANDEZ
                               was on vacation right now.

           WIGGY               Said he had something for D. HERNANDEZ.

           D. HERNANDEZ        Laughed.

           WIGGY               Said that he (WIGGY) had a buddy coming
                               down from Aspen with 1700.

           D. HERNANDEZ        Confirmed 17 and said he (D. HERNANDEZ)
                               would "hook them up."

           WIGGY              Said, "This could be an every day thing, too."

           D. HERNANDEZ       Said he would give them a "qp" (possibly
                              quarter pound).

          WIGGY               Said he would call D. HERNANDEZ right
                              back.




                                          - 27 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 29
                                                          59 of 67
                                                                154 Page
                                                                     PageIDID#:29
                                                                              #:597




            62.     On May 20, 2013, at approximately 6:50 p.m., D. HERNANDEZ

     received an incoming call on Target Telephone #1 from (760) 218-5284 and spoke

     with an individual otherwise identified as WIGGY. The call is summarized, in

     part, as follows:

            WIGGY               Asked if D. HERNANDEZ was ready.

            D. HERNANDEZ        Said, yeah, and asked where WIGGY was
                                located.

            WIGGY               Said he was at his mother's house.

            D. HERNANDEZ        Told WIGGY to come over to his (D.
                                HERNANDEZ) house.

           WIGGY                Said, all right, and that he would come alone.

           D. HERNANDEZ         Said that was cool and told WIGGY not to trip,
                                that he (D. HERNANDEZ) was not tripping.

           63.     On May 20, 2013, at approximately 6:52 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

    with CERVANTES. The call is summarized, in part, as follows:

           D. HERNANDEZ         Told CERVANTES that he needed him "as
                                soon as possible. I think I might have enough
                                to cover but I am not too sure."

           CERVANTES           Said, okay, and that he would be there.

           64.    Based on intercepted calls over Target Telephones between D.

    HERNANDEZ, CERVANTES, and WIGGY, myself and other law enforcement

    officers initiated surveillance at 68745 Minerva Road, Cathedral City, California

                                           - 28 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 30
                                                          60 of 67
                                                                154 Page
                                                                     PageIDID#:30
                                                                              #:598




     (the "Minerva Road residence") on May 20, 2013, and, among other things, I

     observed the following: at approximately 7:38 p.m., surveillance

     officers observed two vehicles known to be associated with D. HERNANDEZ

     parked at or near the Minerva Road residence. At approximately 7:50 p.m.,

     surveillance officers observed a 2005 gray/black Nissan truck registered to

     CERVANTES (the "CERVANTES truck") arrive and park in front of the Minerva

     Road residence. At approximately 8:52 p.m., I observed an unidentified

    individual arrive at the Minerva Road residence who appeared to be dropped off

    by a Jeep SUV and was carrying a bag and walked up the driveway to the

    residence and out of view. It is believed the same unknown individual later

    departed the residence as a passenger in the same Jeep SUV that had previously

    arrived, departed, and later returned to the Minerva Road residence. Based on

    the totality of intercepted communications and surveillance observations, I

    believe the unknown individual to be WIGGY.

           65.    Based on my training and experience, knowledge of this

    investigation, review of intercepted communications over Target Telephones,

    and summaries thereof, surveillance observations, and other investigative

    techniques, I believe, among other things, the following regarding the activities

    of May 20, 2013: D. HERNANDEZ, who was using Target Telephone #1 of which

    M. HERNANDEZ is the primary user, agreed to supply WIGGY with one



                                           -29 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 31
                                                          61 of 67
                                                                154 Page
                                                                     PageIDID#:31
                                                                              #:599




     quarter pound of rnetharnphetarnine at the Minerva Road residence due to the

     unavailability of M. HERNANDEZ. D. HERNANDEZ requested that

     CERVANTES respond to the Minerva Road residence to supply additional

     rnethamphetarnine to cover the quarter pound deal with WIGGY. CERVANTES

     responded to the Minerva Road residence driving the CERVANTES truck and

     transported an undetermined amount of rnethamphetarnine to complete the

     quarter pound sale which was ultimately supplied to WIGGY by D.

     HERNANDEZ.

                    Intercepted Communications on May 22, 2013

           66.      On May 22, 2013, at approximately 11:32 a.rn., D. HERNANDEZ

     received an incoming text message on Target Telephone #1 from (760) 905-1691

     and exchanged text messages with an individual otherwise identified as

    UM169F. The text message exchange, in part, reads as follows (and may not

    include the entirety of the text messages during this exchange):

           UM1691                irn getting some .... u gonna want some if i
                                 didnt get bak to u its cause i save the last of it
                                 for me .. but i got neww ones corning today

           D. HERNANDEZ          Yes for sure Im ready when you are

           67.      On May 22, 2013, at approximately 12:35 a.rn., D. HERNANDEZ

    received an incoming text message on Target Telephone #1 from (760) 905-1691


           7
               "UM1691" is an unidentified male using a telephone ending in "1691."


                                             - 30 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 32
                                                          62 of 67
                                                                154 Page
                                                                     PageIDID#:32
                                                                              #:600




     and exchanged text messages with an individual otherwise identified as

     UM1691. The text message exchange, in part, reads as follows (and may not

     include the entirety of the text messages during this exchange):

           UM1691               got tree on deck shit got hektik 3600 a picec it
                                was hard to take care my route and sperqte
                                yurs

           D. HERNANDEZ         Cool just let me know when your ready .

           UM1691               ready

           68.    On May 22, 2013, at approximately 12:37:07 p.m., D. HERNANDEZ

     made an outgoing call from Target Telephone #1 to (760) 905-1691 and spoke

    with an individual otherwise identified as UM1691. The call is summarized, in

    part, as follows:

           D. HERNANDEZ         Asked, "Do you know where is my pad, right?"

           UM1691               Said, yes.

           D. HERNANDEZ         Said, "Come by."

           On May 22, 2013, at approximately 12:37:50 p.m., D. HERNANDEZ made

           an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

           with CERVANTES. The call is summarized, in part, as follows:

           D. HERNANDEZ         Said, "Bring a clean, clean fucking pizzle
                                (phonetic) and come over."

           CERVANTES            Said, "Oh, we're doing one of those, huh? I
                                have one ready to bring to you."



                                             - 31 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 33
                                                          63 of 67
                                                                154 Page
                                                                     PageIDID#:33
                                                                              #:601




            D. HERNANDEZ       Said he (D. HERNANDEZ) did not need it
                               right now. Said his (D. HERNANDEZ) boy
                               was coming through again.

            CERVANTES          Said he (CERVANTES) was in Cat City
                               (Cathedral City) so D. HERNANDEZ could
                               call him (CERVANTES) at the last minute.

           D. HERNANDEZ        Asked where CERVANTES was in Cat City.

           CERVANTES           Said he (CERVANTES) was at work.

           D. HERNANDEZ        Asked CERVANTES to come over in 45
                               minutes. Said, bye.

           69.     On May 22, 2013, at approximately 12:51 p.m., D. HERNANDEZ

     made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

     with CERVANTES. The call is summarized, in part, as follows:

           D. HERNANDEZ        Said, "Pick me up some big ziplos, ziplocs."

           CERVANTES           Said, "I got you, I got you."

           D. HERNANDEZ        Said he (D. HERNANDEZ) told him
                               (CERVANTES) last time and you didn't.

           CERVANTES           Said, okay.

           70.    On May 22, 2013, at approximately 1:32 p.m., D. HERNANDEZ

    received an incoming call on Target Telephone #1 from (760) 905-1691 and spoke

    with an individual otherwise identified as UM1691. The call is summarized, in

    part, as follows:

           UM1691             Asked what street it was.



                                             -32 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 34
                                                          64 of 67
                                                                154 Page
                                                                     PageIDID#:34
                                                                              #:602




           D. HERNANDEZ        Said, "Minerva."

           UM1691              Said he was on Monrovia from Portula
                               (phonetic).

           D. HERNANDEZ        Told UM1691 to come down La Vista or come
                               down to the park.

           UM1691             Said he could see the park from right here and
                              it was called Tachevah.

           D. HERNANDEZ       Said, "Turn right. If you are heading away
                              from the park, you are heading the right way.
                              Then you'd come to a stop and then turn right,
                              you'll see my pad right there."

           UM1691             Said, all right, cool,.

           71.   On May 22, 2013, at approximately 1:35 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

    with CERVANTES. The call is summarized, in part, as follows:

          D. HERNANDEZ        Said, "Where you at dog?"

          CERVANTES           Said, ''I'm on my way."

          D. HERNANDEZ        Said, "It's been an hour dog, dude's already
                              here."

          CERVANTES           Said, ''I'm coming now."

          D. HERNANDEZ        Said, okay.

          72.    On May 22, 2013, at approximately 2:13 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 660-5855 and spoke

    with N. HERNANDEZ. The call is summarized, in part, as follows:

                                            -33 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 35
                                                          65 of 67
                                                                154 Page
                                                                     PageIDID#:35
                                                                              #:603




           D. HERNANDEZ       Said, "Where is my vacuum sealer at?"

           N. HERNANDEZ       Asked, what?

           D. HERNANDEZ       Said, "The food saver."

           N. HERNANDEZ       Said, "Oh, the food saver is up, you know,
                              where the plates are and all that is, at the very
                              top."

           D. HERNANDEZ       Said, "The bags are up there but where is the
                                II




           N. HERNANDEZ       Said "Where the rice is, where the pots and
                              pans are, where I keep that Mexican rice."

           D. HERNANDEZ       Said, "Oh, okay."

           N. HERNANDEZ       Said, "That little drawer."

           D. HERNANDEZ       Said, okay.

           N. HERNANDEZ       Said, "You are not giving it away, are you?"

          D. HERNANDEZ        Said, "No, I'm doing work. I gotta go."

           N. HERNANDEZ       Said, okay.

          73.    On May 22, 2013, at approximately 3:13 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 660-5855 and spoke

    with N. HERNANDEZ. The call is summarized, in part, as follows:

          N. HERNANDEZ        Said she (N. HERNANDEZ) was trying to get a
                              hold of D. HERNANDEZ.

          D. HERNANDEZ        Said the old man left the phone in the car and
                              he (D. HERNANDEZ) came back to get it.



                                            - 34 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 36
                                                          66 of 67
                                                                154 Page
                                                                     PageIDID#:36
                                                                              #:604




           N. HERNANDEZ       Said nobody was at the house and she did not
                              know if he (D. HERNANDEZ) locked it or shut
                              the office because the kids were going to be at
                              the house.

           D. HERNANDEZ       Said they (the kids) all went to the park.

           N. HERNANDEZ       Said, "I just want you to make sure everything
                              was put away."

           D. HERNANDEZ       Said, "Yeah, I know. Everything is put away."

           D. HERNANDEZ       Said she (N. HERNANDEZ) was just letting D.
                              HERNANDEZ know that no one was at the
                              house.

           D. HERNANDEZ       Said he (D. HERNANDEZ) was about to be
                              there right now.

           74.   On May 22, 2013, at approximately 9:23 p.m., D. HERNANDEZ

    received an incoming call on Target Telephone #2 from (760) 219-1147 and spoke

    with CERVANTES. The call is summarized, in part, as follows:

           CERVANTES          Asked if D. HERNANDEZ could meet up.

          D. HERNANDEZ        Asked what was going on.

          CERVANTES           Asked, "So I can get something?"

          D. HERNANDEZ        Asked, "What you got? Myself don't (unintelligible)

                              unless I know what the dollar amount is."

          CERVANTES           Said, "Just make me a quart ... a quarter and I'll cover

                              the rest."




                                           - 35 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 37
                                                          67 of 67
                                                                154 Page
                                                                     PageIDID#:37
                                                                              #:605




           D. HERNANDEZ        Said, okay, that he that he would call CERVANTES

                               and asked where CERVANTES was.

           CERVANTES           Said at his house.

           D. HERNANDEZ        Said he was in the hood and would be right there.

           75.    On May 22, 2013, at approximately 10: 15 p.m., D. HERNANDEZ

     made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

     with CERVANTES.

           D. HERNANDEZ        Asked if CERVANTES wanted to come by the
                               house.

           CERVANTES           Said not really but he (CERVANTES) would.

           D. HERNANDEZ        Told CERVANTES to come back and that he
                               (D. HERNANDEZ) had put some chicken
                               kabob on the grill.

           CERVANTES          Said, all right.

           76.   On May 22, 2013, at approximately 10:25 p.m., D. HERNANDEZ

    received an incoming call on Target Telephone #2 from (760) 660-5855 and spoke

    with N. HERNANDEZ. The call is summarized, in part, as follows:

           N. HERNANDEZ       Said she (N. HERNANDEZ) was going to bed
                              and that D. HERNANDEZ could eat by
                              himself.

           D. HERNANDEZ       Said he was two minutes away.

           N. HERNANDEZ       Said she thought D. HERNANDEZ was on his
                              way.


                                          - 36 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 38
                                                          68 of 67
                                                                154 Page
                                                                     PageIDID#:38
                                                                              #:606




           D. HERNANDEZ        Said, 'Tm on my way, babe. I gotta meet
                               someone with a quarter. I did it on my way."

           N. HERNANDEZ        Said she had to go to work tomorrow and did
                               not want to stay up.

           77.   On May 22, 2013, at approximately 10:53 p.m., D. HERNANDEZ

    received an incoming call on Target Telephone #2 from (760) 219-1147 and spoke

    with CERVANTES. The call is summarized, in part, as follows:

           CERVANTES           Said he was there.

          D. HERNANDEZ         Told CERVANTES to come to the back.

          78.    Based on intercepted calls over Target Telephones between D.

    HERNANDEZ, CERVANTES, and UM1691, I initiated surveillance at the

    Minerva Road residence on May 22, 2013, and, among other things, observed the

    following: at approximately 1 :44 p.m., I observed two vehicles known to be

    associated with D. HERNANDEZ parked at the Minerva Road residence. I

    additionally observed a 2002 tan Ford truck registered to Alfredo MARTINEZ

    (the "A. MARTINEZ truck") parked on the roadway just east of the Minerva

    Road residence driveway. At approximately 1:53 p.m., I observed the

    CERVANTES sedan parked across the street from the Minerva Road residence.

    At approximately 2:08 p.m., I observed an unidentified Hispanic male adult

    wearing an orange in color shirt walk from the driveway area of the Minerva




                                         - 37 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 39
                                                          69 of 67
                                                                154 Page
                                                                     PageIDID#:39
                                                                              #:607




    Road residence and enter the A. MARTINEZ truck and eventually drive

    southbound out of the area.

            79.    At approximately 2:39 p.m., I observed CERVANTES walking from

    the Minerva Road residence and open the trunk of the CERVANTES sedan and

    place a large bag into the trunk and then close the trunk and enter the driver's

    side of the vehicle and drive away. It is believed that D. HERNANDEZ

    additionally left the Minerva Road residence driving a known associated vehicle

    at about the same time as CERVANTES departed. Myself and participating

    investigators maintained surveillance on CERVANTES as he made a stop at a

    nearby department store at approximately 2:42 p.m. CERVANTES, who was

    shopping inside, eventually left the department store at approximately 3:09 p.m.

    and placed a shopping bag from the store inside the trunk of the CERVANTES

    sedan. Surveillance followed CERVANTES as he drove southbound out of the

    area. Surveillance followed CERVANTES to an industrial area in Cathedral City,

    California, where his vehicle was lost by surveillance as it traveled into the

    industrial area at approximately 3:18 p.m. At approximately 4:25 p.m.,

    surveillance officers located the CERVANTES sedan unoccupied and parked at a

    business identified as the New World Trading Company in Cathedral City,

    California (the "business").




                                           - 38 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 40
                                                          70 of 67
                                                                154 Page
                                                                     PageIDID#:40
                                                                              #:608




           80.    I recently reviewed a Cathedral City Police Department (1'CCPD   11
                                                                                        )




     police report dated July 27, 2008, wherein the CCPD conducted a burgla1y

    investigation at the business and CERVANTES identified himself as the business

    manager.

           81.    At approximately 5:23 p.m. CERVANTES met with an unidentified
                                             1




    female driving a white California plated Mazda sedan in the west side parking

    lot of the business. Surveillance officers observed CERVANTES retrieve a red

    backpack from the trunk of the CERVANTES sedan. Surveillance officers noted

    that CERVANTES was looking around the surrounding area more than normal

    and determined that he may be conducting counter-surveillance consistent with

    narcotics traffickers involved in drug trafficking. Both CERVANTES and the

    female then walked eastbound generally toward the business front door and out

    of view of surveillance. However, surveillance officers were not in a position to

    view if CERVANTES actually entered the business.

          82.    At approximately 5:42 p.m., surveillance observed the unidentified

    female return to her vehicle carrying a white food container and a purple/black

    in color backpack. Surveillance observed CERVANTES toss a backpack, possibly

    darker in color1 into the driver's compartment area of the CERVANTES sedan.

    Surveillance officers noted that CERVANTES continued to look around the area

    more than normal during this time which participating investigators believed



                                          -39 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 41
                                                          71 of 67
                                                                154 Page
                                                                     PageIDID#:41
                                                                              #:609




     was counter-surveillance. Surveillance was continued on CERVANTES and the

     unidentified female as they drove in tandem out of the area at approximately

    5:49 pm.

           83.    Surveillance was maintained on CERVANTES and after making

    additional stops at other locations, CERVANTES eventually arrived at 2010 N.

    San Clemente Road, Palm Springs, California (the "CERVANTES residence") at

    approximately 6:34 p.m. and he parked in the driveway. At approximately 6:38

    p.m., surveillance officers observed CERVANTES exit the CERVANTES sedan

    and open the trunk. CERVANTES obtained a bag from the trunk which

    resembled a "pink re-usable grocery bag" and eventually walked into the

    CERVANTES residence through the main garage door and then the garage door

    closed behind CERVANTES. Surveillance lost sight of the unknown female in

    Cathedral City, California, at approximately 6:26 p.m.

           84.    Based on my training and experience, knowledge of this

    investigation, review of intercepted communications over Target Telephones,

    and summaries thereof, surveillance observations, discussions with other

    officers, and other investigative techniques, I believe, among other things, the

    following regarding the activities of May 22, 2013: UM1691 is a

    methamphetamine source of supply to the HERNANDEZ DTO. UM1691 offered

    a three pound quantity of methamphetamine to D. HERNANDEZ. Further, D.



                                           - 40 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 42
                                                          72 of 67
                                                                154 Page
                                                                     PageIDID#:42
                                                                              #:610




     HERNANDEZ agreed to accept the methamphetamine and that UM1691 wanted

     to sell three pounds of methamphetamine for $3;600 per pound. D.

    HERNANDEZ directed UM1691 to come to the Minerva Road residence and

    later provided UM1691 with directions to the Minerva Road residence. In

    addition, that D. HERNANDEZ told CERVANTES to also come by the Minerva

    Road residence to assist with processing the methamphetamine obtained from

    UM1691 by instructing CERVANTES to bring "big ziplos, ziplocs." Based on my

    training and experience, I know that drug traffickers commonly package

    methamphetamine and other illegal narcotics within ziploc bags. CERVANTES

    agreed to meet with D. HERNANDEZ and UM1691 at the Minerva Road

    residence to conduct the drug transaction and process the methamphetamine.

    Further, D. HERNANDEZ called his wife, N. HERNANDEZ, to determine where

    the "vacuum sealer" was located within the Minerva Road residence. Based on

    my training and experience, I know that vacuum sealers are commonly used by

    drug traffickers to package methamphetamine. Based on the totality of the facts

    outlined above, I believe that UM1691 provided D. HERNANDEZ with

    approximately three pounds of methamphetamine, that CERVANTES assisted

    with packaging the methamphetamine, and that CERVANTES transported a

    portion of that methamphetamine from the Minerva Road residence. Because D.

    HERNANDEZ received a large shipment of methamphetamine at the Minerva



                                         - 41 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 43
                                                          73 of 67
                                                                154 Page
                                                                     PageIDID#:43
                                                                              #:611




     Road residence earlier that day, N. HERNANDEZ later spoke with D.

     HERNANDEZ to see if D. HERNANDEZ had secured the methamphetamine

     and/or related contraband because children were going to be at the residence.

     D. HERNANDEZ was later contacted by CERVANTES who was looking to

     acquire "a quarter" (undetermined amount) of methamphetamine and

     CERVANTES agreed to come to D. HERNANDEZ's residence. D.

     HERNANDEZ later spoke with N. HERNANDEZ regarding the above-

     referenced drug transaction involving CERVANTES. CERVANTES later came to

    D. HERNANDEZ's and N. HERNANDEZ's residence to obtain the

    metham phetamine.

                  Execution of Search Warrants on May 24, 2013

           85.    In the latter part of May, based on intercepted communications

    over Target Telephones, I believed that D. HERNANDEZ and Mendoza-

    ESCOBEDO were engaged in ongoing narcotics activity and possibly shared a

    residence at 67150 Hacienda A venue, Apartment 803, Desert Hot Springs,

    California (the "Hacienda Avenue residence"). On May 24, 2013, the Honorable

    Sheri Pym, United States Magistrate Judge, signed search warrants for the

    Hacienda A venue residence and, among other vehicles, a 2012 Mercedes known

    to be driven by D. HERNANDEZ (the "D. HERNANDEZ Mercedes"). On May

    24, 2013, D. HERNANDEZ and his girlfriend, Mendoza-ESCOBEDO, were



                                          - 42-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 44
                                                          74 of 67
                                                                154 Page
                                                                     PageIDID#:44
                                                                              #:612




     arrested at the Hacienda A venue residence in connection with the execution of

     the search warrants.

           86.    During the execution of the search warrants, a stolen .40 caliber

     handgun with a loaded magazine clip containing .40 caliber round ammunition

     next to it were found on an upper shelf in a master bedroom closet, and a nearby

     safe found in a separate master bedroom closet contained, among other things,

     80 gross grams of methamphetamine and a drug scale. Further, residue crystal

     methamphetamine was seized from the console of the D. HERNANDEZ

    Mercedes. Presumptive field tests of the substances identified above revealed

    positive results for methamphetamine. No charges were filed with regard to the

    seized evidence and both D. HERNANDEZ and Mendoza-ESCOBEDO were

    released from custody after signing a magistrate waiver.

                  Intercepted Communications between May 24 and May 26, 2013

           87.    On May 24, 2013, at approximately 2:10 p.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 660-5855 and spoke

    with N. HERNANDEZ. The call is summarized, in part, as follows:

           N. HERNANDEZ        Asked if D. HERNANDEZ was okay.

           D. HERNANDEZ        Said, "No, I need you to arrange pick up for
                               Dylon. Have him go to Jake's house or
                               something.

           N. HERNANDEZ        Said, okay.



                                             - 43 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 45
                                                          75 of 67
                                                                154 Page
                                                                     PageIDID#:45
                                                                              #:613




           D. HERNANDEZ       Said, 'Tm detained right now so just ... arrange
                              pick up for Dylon and that's it. Make sure he
                              goes to Jake's house."

           N. HERNANDEZ       Asked, "Is it in a bad way?"

           D. HERNANDEZ       Said, yeah.

           N. HERNANDEZ       Asked, (unintelligible).

           D. HERNANDEZ       Said, "No, call my attorney."

           N. HERNANDEZ       Asked, "Call your attorney?"

           D. HERNANDEZ       Said, "Yeah, have him get a hold of me right
                              away."

           N. HERNANDEZ       Asked, "What's your attorney's number?"

          D. HERNANDEZ        Said, "Josh has it."

          N. HERNANDEZ        Asked where D. HERNANDEZ was.

          D. HERNANDEZ        Said, "Desert Hot Springs."

          N. HERNANDEZ        Asked, "Are you serious?"

          D. HERNANDEZ        Said, "Just arrange pick up for Dylon, call the
                              attorney, we're gonna find out what's going on
                              'cause right now I can't leave. I'm not under
                              arrest but I'm detained so I need to know my
                              rights and what we're gonna do."

          N. HERNANDEZ        Said, all right.

          88.    On May 24, 2013, at approximately 9:17 p.m., D. HERNANDEZ

    received an incoming text message on Target Telephone #1 from (760) 905-1691

    and exchanged text messages with an individual otherwise identified as

                                            - 44-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 46
                                                          76 of 67
                                                                154 Page
                                                                     PageIDID#:46
                                                                              #:614




     UM1691. The text message exchange, in part, reads as follows (and may not

     include the entirety of the text messages during this exchange):

           UM1691               I got two left u want jump on them

           89.    On May 25, 2013, at approximately 1:07 a.m., D. HERNANDEZ

     made an outgoing text message from Target Telephone #1 to (760) 905-1691 and

    exchanged text messages with an individual otherwise identified as UM1691.

    The text message exchange, in part, reads as follows (and may not include the

    entirety of the text messages during this exchange):

           D. HERNANDEZ         Tomorrow dawg passed out

           90.    On May 25, 2013, at approximately 10:31 a.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

    with CERVANTES. The call is summarized, in part, as follows:

           D. HERNANDEZ         Asked what was going on.

           CERVANTES            Said, "We're running on empty here. We're
                                having a garage sale. We're having a big yard
                                sale over here."

           D. HERNANDEZ         Asked what was cracking.

           CERVANTES           Said, "I need to see you. At 100."

           D. HERNANDEZ        Said, "Man, you give me 30 bucks every time I
                               see you."

           CERVANTES           Asked why he (CERVANTES) was on standby
                               all day and said D. HERNANDEZ had him
                               (CERVANTES) on standby all day.

                                           - 45 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 47
                                                          77 of 67
                                                                154 Page
                                                                     PageIDID#:47
                                                                              #:615




           D. HERNANDEZ        Said, "(Unintelligible) standby."

           CERVANTES           Laughed.

           D. HERNANDEZ        Said, "(Unintelligible) Nene (phonetic)."

           CERVANTES          Said, Nene (phonetic) was the "last resort,
                              standby guy." Said to let him (CERVANTES)
                              know so he (CERVANTES) could get that from
                              his "auntie" (phonetic) right here. Said they
                              (CERVANTES and others) had crowds of
                              people right here.

           D. HERNANDEZ       Said CERVANTES should come by because he
                              (D. HERNANDEZ) had his "guys coming by
                              for lunch."

           CERVANTES          Said, okay, and asked if he (CERVANTES)
                              needed to be on standby right now.

           D. HERNANDEZ       Said, yeah.

           CERVANTES          Said, okay.

           91.    On May 25, 2013, at approximately 10:34 a.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 905-1691 and spoke

    with an individual otherwise identified as UM1691. The call is summarized, in

    part, as follows:

           D. HERNANDEZ       Asked what was up.

           UM1691             Said, "Nothing, you guys want that or not?"

           D. HERNANDEZ       Said, "Yeah, I'm right here."

           UM1691             Said, "All right, I'll go over there now."

                                            - 46 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 48
                                                          78 of 67
                                                                154 Page
                                                                     PageIDID#:48
                                                                              #:616




          92.    On May 25, 2013, at approximately 10:43 a.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 660-5855 and spoke

    with N. HERNANDEZ. The call is summarized, in part, as follows:

          N. HERNANDEZ        Asked if D. HERNANDEZ had stuff to do and
                              if that was why he was up already.

          D. HERNANDEZ        Said, yeah.

          N. HERNANDEZ        Asked if D. HERNANDEZ wanted her to bring
                              the "belongings" later with her.

          D. HERNANDEZ        Said, yeah, and asked when.

          N. HERNANDEZ        Said when she got out, around four o'clock if
                              she did not take a lunch.

          D. HERNANDEZ       Said, okay.

          N. HERNANDEZ       Said she did not want to leave it in the car
                             because of the heat, but said she just left it.

          D. HERNANDEZ       Said he would call somebody else then.

          N. HERNANDEZ       Said, all right, and told D. HERNANDEZ to let
                             her know what she needed to do.

          D. HERNANDEZ       Said, all right.

          N. HERNANDEZ       Told D. HERNANDEZ to call her throughout
                             the day.

          D. HERNANDEZ       Said, okay.




                                           - 47 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 49
                                                          79 of 67
                                                                154 Page
                                                                     PageIDID#:49
                                                                              #:617




           93.    On May 25, 2013, at approximately 10:51 a.m., D. HERNANDEZ

     made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

     with CERVANTES. The call is summarized, in part, as follows:

           D. HERNANDEZ        Said he needed a "steezy" (phonetic).

           CERVANTES           Asked, what?

           D. HERNANDEZ        Said a "scale" and asked if CERVANTES had
                               one.

           CERVANTES           Said he had a "chinida" (phonetic) but that it
                               "only goes up to 100 g's (possibly grams)."

           D. HERNANDEZ        Repeated that he needed one.

           CERVANTES           Asked, "Any one?"

           D. HERNANDEZ       Said, yes.

           CERVANTES          Asked what D. HERNANDEZ wanted him to
                              do.

           D. HERNANDEZ       Told CERVANTES to "go get a pizza from the
                              place and bring that here."

          CERVANTES           Said, okay.

          D. HERNANDEZ        Said he (D. HERNANDEZ) would
                              (unintelligible) "these other pizzas in the box."

          CERVANTES           Said, okay.

          94.    On May 25, 2013, at approximately 11:14 a.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 660-5855 and spoke

    with N. HERNANDEZ. The call, in part, is summarized as follows:

                                            - 48 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 50
                                                          80 of 67
                                                                154 Page
                                                                     PageIDID#:50
                                                                              #:618




           D. HERNANDEZ       Said, "I need that money."

           N. HERNANDEZ        Said, "Okay, like, uh, right now, now or ... ?"

           D. HERNANDEZ       Said, yeah.

           N. HERNANDEZ       Asked, "Can you wait until 12:30?"

           D. HERNANDEZ       Said, "Um, what time is it? I guess. Not really,
                              people are coming by."

           N. HERNANDEZ       Said, "So ... well, give me until 12:00. Can I
                              have until 12 or no?"

           D. HERNANDEZ       Said, "I guess they are on their way."

           N. HERNANDEZ       Asked, "oh, they are?"

          D. HERNANDEZ        Said, "Yeah, I want them in and out of here."

          N. HERNANDEZ        Said that was okay.

          D. HERNANDEZ        Told N. HERNANDEZ to grab it all and asked
                              what car N. HERNANDEZ would drive.

          N. HERNANDEZ        Said, "the one you have been driving.

          D. HERNANDEZ        Said, okay.

          N. HERNANDEZ        Said, but it was up to him.

          D. HERNANDEZ        Asked if he could get the white car (call
                              disconnected).

          95.    On May 25, 2013, at approximately 11:22 a.m., D. HERNANDEZ

    received an incoming call on Target Telephone #2 from (760) 660-5855 and spoke

    with N. HERNANDEZ. The call is summarized, in part, as follows:



                                            -49 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 51
                                                          81 of 67
                                                                154 Page
                                                                     PageIDID#:51
                                                                              #:619




           D. HERNANDEZ       Said, "Tell me where to go."

           N. HERNANDEZ       Asked, "Now what?"

           D. HERNANDEZ       Asked, "Where do I go?"

           N. HERNANDEZ       Asked, "Well, want me to meet you
                              somewhere? I'm at the post office right now."

           D. HERNANDEZ       Asked, "Should I just come get the white car?"

           N. HERNANDEZ       Said, "It's up to you. Want to switch cars?"

           D. HERNANDEZ       Said, yeah.

           N. HERNANDEZ       Said, "All right. I'll put it, put it in the trunk."

           D. HERNANDEZ       Said, all right.

          96.    On May 25, 2013, at approximately 11:53 a.m., D. HERNANDEZ

    made an outgoing call from Target Telephone #2 to (760) 219-1147 and spoke

    with CERVANTES. The call is summarized, in part, as follows:

          D. HERNANDEZ        Asked what was up.

          CERVANTES           Said, 'Tm right here."

          D. HERNANDEZ        Asked, "Where? My pad?"

          CERVANTES           Said, yeah.

          D. HERNANDEZ       Said, "All right, come in."

          CERVANTES          Said, all right.




                                            - 50 -
        Case
          Case
             5:13-cr-00122-VAP
                5:13-cr-00122-VAPDocument
                                   Document
                                          114
                                            1 Filed 06/04/13
                                                    08/07/20 Page 52
                                                                  82 of 67
                                                                        154 Page
                                                                             PageIDID#:52
                                                                                      #:620

    r
'



                   97.       On May 25, 2013, at approximately 5:05 p.m., D. HERNANDEZ

             made an outgoing call from Target Telephone #2 to (760) 449-6801 and spoke

             with HINSON. The call is summarized, in part, as follows:

                   D. HERNANDEZ           Said, "Hey, uh, get the skeevies, it's in the office
                                          and the cups in the ... in the bathroom."

                   HINSON                 Said, okay.

                   D. HERNANDEZ           Said, "Weigh out a qp."

                   HINSON                 Asked, "The skeevie in the office? Where at?"

                   D. HERNANDEZ           Said, "Should be up top or right there. Should
                                          be where I set it."

                   HINSON                 Said, "Okay, I don't see it."

                   D. HERNANDEZ           Said, "That little cup I left in the bathroom."

                   HINSON                 Said, "Okay. All right, I got it. All right. No
                                          problem."

                   D. HERNANDEZ           Said, "The white Lexus broke down. I'll be
                                          there in a minute."

                   98.      On May 26, 2013, at approximately 7:33 p.m., D. HERNANDEZ

            made an outgoing call from Target Telephone #1 to (760) 409-9429 and spoke

            with UF94298. The call is summarized, in part, as follows:

                   D. HERNANDEZ          Said, "I just kept saying, could I have my
                                         lawyer present when this warrant comes in so
                                         we can fucking film this shit? Like, no, you


                   8   "UF9429" is an unidentified female using a telephone ending in "9429."


                                                     - 51 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 53
                                                          83 of 67
                                                                154 Page
                                                                     PageIDID#:53
                                                                              #:621




                                can't use the phone. I was, like, my son needed
                                to be picked up at two o'clock. So I called the
                                old lady, you know what I mean?''

           UM9429              Said, yeah.

           D. HERNANDEZ        Said, "But, yeah, it's all good. We're good."

           99.    On May 24, 2013, while D. HERNANDEZ was under arrest in

    Desert Hot Springs, California, law enforcement officers were actively surveilling

    the Minerva Road residence. Shortly thereafter, D. HERNANDEZ asked

    investigators if he could place a call to his wife, N. HERNANDEZ, so that his

    child, whom he identified as "Dylon" could be picked up from school. At

    approximately 2:22 p.m., surveillance officers observed a hispanic female who fit

    the description of N. HERNANDEZ, a U.S. Postal Service employee, who arrived

    at the Minerva Road residence in a U.S. Postal Service mail truck. The female

    believed to be N. HERNANDEZ exited the truck carrying what appeared to be a

    shoulder strap bag, walked to the east side of the residence toward the back yard

    where there is an entry door, and out of view. Approximately six minutes later,

    the subject believed to be N. HERNANDEZ returned to the postal truck

    appeared to be carrying a large bag, entered it, and drove away. Surveillance

    officers subsequently observed another U.S. Postal Service mail truck delivering

    mail at Minerva Road residence and in the area.




                                          - 52 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 54
                                                          84 of 67
                                                                154 Page
                                                                     PageIDID#:54
                                                                              #:622




           100.   Based on intercepted calls over Target Telephones between D.

     HERNANDEZ, N. HERNANDEZ, CERVANTES, and UM1691, I initiated

     intermittent surveillance at the Minerva Road residence on May 25, 2013, at

     approximately 11:09 a.m. During the intermittent surveillance I observed,

     among other things, the following: at approximately 11:09 a.m., I observed two

     vehicles known to be associated with D. HERNANDEZ parked at the Minerva

     Road residence.

           101.   At approximately 11:54 a.m., I observed a 2012 maroon/red Ford

    SUV registered to Hugo MARTINEZ (the "H. MARTINEZ SUV") parked just east

    of the Minerva Road residence driveway. At approximately 11:57 a.m., I

    observed the CERVANTES sedan parked in front of the Minerva Road residence.

    At approximately 12:13 p.m., I observed the H. MARTINEZ SUV driving

    southbound from the direction of the Minerva Road residence and then

    northbound out of the immediate area. I observed two unidentified Hispanic

    males inside the H. MARTINEZ SUV and noted that the driver was wearing a

    baseball cap. Further, I noted that the driver resembled both Alfredo and Hugo

    MARTINEZ, the owners of the A. MARTINEZ truck and the H. MARTINEZ

    SUV, respectively, and believed to be used by UM1691, the suspected

    methamphetamine drug source of supply to the HERNANDEZ DTO. Based on

    my review of Alfredo and Hugo j\;fARTINEZ's California Department of Motor



                                          - 53 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 55
                                                          85 of 67
                                                                154 Page
                                                                     PageIDID#:55
                                                                              #:623




     Vehicle ("DMV") driver's license photos, I believe them to be relatives as they

     strongly resemble one another, although Hugo MARTINEZ appears to be

     significantly heavier based on his DMV weight description.

           102.   At approximately 12:19 p.m., I drove by the Minerva Road

     residence and noted that the CERVANTES sedan was no longer parked at the

     Minerva Road residence. At approximately 12:41 p.m., I located the

     CERVANTES sedan parked at the business. I noted the business appeared to be

    closed and the CERVANTES sedan was the only vehicle I observed parked at the

    business. The CERVANTES sedan was parked on the west side of the business.

    At approximately 12:53 p.m., I observed the CERVANTES sedan travel

    southbound from the business and drive out of my immediate view.

           103.   At approximately 2:02 p.m., I drove by the :tv'Iinerva Road residence

    and observed a gray Honda parked east of the Minerva Road residence

    driveway. I identified the license plate of the Honda as California 4ASN345. At

    approximately 5:35 p.m., I observed HINSON driving southbound on Minerva

    Road coming from the direction of the Minerva Road residence.

    Based on my training and experience, knowledge of this investigation, review of

    intercepted communications over Target Telephones, and summaries thereof,

    surveillance observations, and other investigative techniques, I believe, among

    other things, the following regarding the activities of May 24 through May 26,



                                           -54-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 56
                                                          86 of 67
                                                                154 Page
                                                                     PageIDID#:56
                                                                              #:624




     2013: D. HERNANDEZ, while detained, notified his wife, N. HERNANDEZ,

     during a ruse phone call that he was detained by police and requested in code

     that she remove suspected incriminating items from the Minerva Road residence,

    i.e., among other things, suspected illegal narcotics and drug proceeds. Further,

    that D. HERNANDEZ had been negotiating with a methamphetamine source of

    supply, identified as UM1691, who had agreed to supply D. HERNANDEZ with

    two pounds of methamphetamine. Realizing that N. HERNANDEZ had

    removed, among other things, drug proceeds from the Minerva Road residence

    on May 24, 2013, D. HERNANDEZ told N. HERNANDEZ that he needed those

    monies to purchase suspected methamphetamine from UM1691. In addition,

    that N. HERNANDEZ told D. HERNANDEZ how to retrieve the suspected

    incriminating items which she had secured in the trunk of her vehicle parked at

    the U.S. Postal Service parking lot.

           104.   D. HERNANDEZ told CERVANTES to come by for lunch because

    the methamphetamine source of supply was coming to the Minerva Road

    residence to supply three pounds of methamphetamine. UM1691 and D.

    HERNANDEZ agreed to meet at the Minerva Road residence and, among other

    things, D. HERNANDEZ told CERVANTES to bring a scale to the Minerva Road

    residence in which CERVANTES agreed and later arrived at the Minerva Road

    residence to assist with the drug transaction. After completing the drug



                                           - 55 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 57
                                                          87 of 67
                                                                154 Page
                                                                     PageIDID#:57
                                                                              #:625




     transaction, CERVANTES, a known drug distributor of the HERNANDEZ DTO,

     drove to the business. D. HERNANDEZ later called HINSON who was present

     at the Minerva Road residence and asked him in coded language to obtain a scale

     to weigh out a "qp." Based on my training and experience, I know that narcotics

     traffickers commonly utilize digital scales when weighing out different

     quantities of illegal narcotics for sale. Further, that "qp" can be an abbreviation

     for a "quarter pound" and in this case I believe that D. HERNANDEZ and

     HINSON are referencing weighing out a quarter pound of methamphetamine at

     the Minerva Road residence. On May 26, 2013, D. HERNANDEZ told UF9429

    that during his arrest on May 24, 2013, he was able to make a ruse phone call to

    his wife, N. HERNANDEZ, by saying that his son needed to be picked up at 2:00

    p.m., thereby requesting in code that N. HERNANDEZ remove suspected

    incriminating evidence from the Minerva Road residence.

                    Intercepted Communications between Tune 1 and Tune 3, 2013

           105.     On June 1, 2013, at approximately 4:18 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 902-7440 and spoke

    with an individual otherwise identified as UM74409. The call is summarized, in

    part, as follows:




           9
               "UM7440" is an unidentified male using a telephone ending in "7440."


                                            - 56 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 58
                                                          88 of 67
                                                                154 Page
                                                                     PageIDID#:58
                                                                              #:626

   ....


                 UM7440             Said people started hitting him (UM7440)
                                    because it got slow.

                 M. HERNANDEZ Said everybody else was moving it just fine.

                 UM7440             Said he was moving it but that everybody's got
                                    so much of it, that he was trying to get
                                    something better.

                M. HERNANDEZ Said he would see what was up but that he did
                             not know if it was the same one they (M.
                             HERNANDEZ and others) had open right
                             now. Asked UM7440 if he was ready.

                UM7440              Said, yeah, and asked if M. HERNANDEZ
                                    wanted to head out there.

                M. HERNANDEZ Said, yeah, and to let him (M. HERNANDEZ)
                             call his brother (D. HERNANDEZ) and see
                             where he was located.

                UM7440              Said, all right.

                M. HERNANDEZ Said he (D. HERNANDEZ) would probably
                             meet UM7440 in the park or something.

                106.   On June 1, 2013, at approximately 4:20 p.m., M. HERNANDEZ

          made an outgoing call from Target Telephone #1 to Target Telephone #2 and

          spoke with D. HERNANDEZ. The call is summarized, in part, as follows:

                M. HERNANDEZ        Asked, "What's up?"

                D. HERNANDEZ       Said, "Nothing. Right here."

                M. HERNANDEZ       Asked, "You got two of them right there?"

                D. HERNANDEZ       Said, "Probably."



                                                - 57 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 59
                                                          89 of 67
                                                                154 Page
                                                                     PageIDID#:59
                                                                              #:627




           M. HERNANDEZ Said Joey (UM7440) was ready.

           D. HERNANDEZ        Said, yup.

           M. HERNANDEZ Said Joey (UM7440) would meet D.
                        HERNANDEZ at the park.

           107.   On June 1, 2013, at approximately 4:32 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to (760) 902-7440 and spoke

   · with an individual otherwise identified as UM7440. The call is summarized, in

    part, as follows:

           M. HERNANDEZ Told UM7440 that he would meet him at the
                        park in 45 minutes to an hour.

           UM7440             Said, okay.

           108.   On June 1, 2013, at approximately 6:04 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to Target Telephone #2 and

    spoke with D. HERNANDEZ. The call is summarized, in part, as follows:


          M. HERNANDEZ        Asked, "Can you have two ready? I'm grabbing
                              them right now."

          D. HERNANDEZ        Said, yeah.

          109.    On June 2, 2013, at approximately 12:46 p.m., M. HERNANDEZ

    made an outgoing call from Target Telephone #1 to Target Telephone #2 and

    spoke with D. HERNANDEZ. The call is summarized, in part, as follows:

          M. HERNANDEZ Asked what D. HERNANDEZ was doing.



                                            - 58 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 60
                                                          90 of 67
                                                                154 Page
                                                                     PageIDID#:60
                                                                              #:628




           D. HERNANDEZ         Said, "My house, walking."

           M. HERNANDEZ Asked, "Want me to come watch the battle
                        station?"

           D. HERNANDEZ         Said, "No, just right here. I'm not spending no
                                money. I only have $40 extra."

           M. HERNANDEZ Said, "That's good. I got Joey's (UM7440)
                        money with me."

           D. HERNANDEZ         Said, "All right, good. I'll talk to you when you
                                get here."

           110.   On June 2, 2013, at approximately 9:39 p.m., M. HERNANDEZ

    received an incoming text message on Target Telephone from (760) 902-7440 and

    exchanged text messages with an individual otherwise identified as UM7440.

    The text message exchange, in part, reads as follows (and may not include the

    entirety of the text messages during this exchange):

           UM7440              Hey bro I need to see you

          111.    On June 2, 2013, at approximately 9:40:12 p.m., M. HERNANDEZ

    made an outgoing text message to (760) 902-7440 and exchanged text messages

    with an individual otherwise identified as UM7440. The text message exchange,

    in part, reads as follows (and may not include the entirety of the text messages

    during this exchange):

          M. HERNANDEZ Ok




                                           - 59 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 61
                                                          91 of 67
                                                                154 Page
                                                                     PageIDID#:61
                                                                              #:629




            112.   On June 2, 2013, at approximately 9:40:25 p.m., M. HERNANDEZ

     made an outgoing text message to (760) 902-7440 and exchanged text messages

     with an individual otherwise identified as UM7440. The text message exchange,

     in part, reads as follows (and may not include the entirety of the text messages

     during this exchange):

           M. HERNANDEZ Got some new product

           113.    On June 2, 2013, at approximately 9:45:17 p.m., M. HERNANDEZ

     received an incoming text message on Target Telephone from (760) 902-7440 and

     exchanged text messages with an individual otherwise identified as UM7440.

    The text message exchange, in part, reads as follows (and may not include the

    entirety of the text messages during this exchange):

           UM7440               Where you want me sosas

           114.    On June 2, 2013, at approximately 9:45:41 p.m., M. HERNANDEZ

    made an outgoing text message to (760) 902-7440 and exchanged text messages

    with an individual otherwise identified as UM7440. The text message exchange,

    in part reads as follows (and may not include the entirety of the text messages

    during this exchange):

           M. HERNANDEZ Valero

           115.    On June 2, 2013, at approximately 10:01:12 p.m., M. HERNANDEZ

    received an incoming text message on Target Telephone from (760) 902-7440 and



                                           - 60 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 62
                                                          92 of 67
                                                                154 Page
                                                                     PageIDID#:62
                                                                              #:630




    exchanged text messages with an individual otherwise identified as UM7440.

    The text message exchange; in part reads as follows (and may not include the

    entirety of the text messages during this exchange):

           UM7440                I m leaving my house now

           116.     In June 2, 2013, at approximately 10:01:37 p.m., M. HERNANDEZ

    made an outgoing text message to (760) 902-7440 and exchanged text messages

    with an individual otherwise identified as UM7440. The text message exchange,

    in part, reads as follows (and may not include the entirety of the text messages

    during this exchange):

           M. HERNANDEZ Sossas them you fucking lag

           117.     On June 2, 2013, at approximately 10:21 p.m., M. HERNANDEZ

    received an incoming text message on Target Telephone from (760) 902-7440 and

    exchanged text messages with an individual otherwise identified as UM7440.

    The text message exchange, in part, reads as follows (and may not include the

    entirety of the text messages during this exchange):

          UM7440                 Im here

          118.     On June 3, 2013, at approximately 12:05 p.m., D. HERNANDEZ

    made an outgoing text message from Target Telephone #2 to (760) 625-6947 and

    exchanged text messages with an individual otherwise identified as UM69471°.


          10   "UM6947" is an unidentified male using a telephone ending in "6947."


                                           - 61 -
      Case
        Case
           5:13-cr-00122-VAP
              5:13-cr-00122-VAPDocument
                                 Document
                                        114
                                          1 Filed 06/04/13
                                                  08/07/20 Page 63
                                                                93 of 67
                                                                      154 Page
                                                                           PageIDID#:63
                                                                                    #:631


,t.      ,:,.-'




                  The text message exchange, in part, reads as follows (and may not include the

                  entirety of the text messages during this exchange):

                         D. HERNANDEZ        Whats cracking got some new let me know
                                             when your ready

                         119.   Based on my training and experience, knowledge of this

                  investigation, review of intercepted communications over Target Telephones,

                  and summaries thereof, surveillance observations, and other investigative

                  techniques, I believe, among other things, the following regarding the activities

                  of June 1 and June 2, 2013: M. HERNANDEZ and UM7440 discussed the quality

                  of methamphetamine available and that there was a significant amount on the

                  streets for sale. M. HERNANDEZ asked if UM7440 was ready to conduct a drug

                  transaction and that M. HERNANDEZ needed to contact his brother D.

                  HERNANDEZ to determine his availability. M. HERNANDEZ then spoke with

                  D. HERNANDEZ regarding the impending drug sale with UM7440 and asked if

                  D. HERNANDEZ had an undetermined quantity of methamphetamine in his

                  possession that could be supplied to UM7440. M. HERNANDEZ and D.

                  HERNANDEZ spoke about the logistics of supplying UM7440 with

                  methamphetamine and M. HERNANDEZ agreed to obtain the

                  methamphetamine from D. HERNANDEZ and then conduct an exchange later

                  that day with UM7440. On June 2, 2013, M. HERNANDEZ told D.

                  HERNANDEZ that he had the money from the methamphetamine sale involving

                                                        - 62 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 64
                                                          94 of 67
                                                                154 Page
                                                                     PageIDID#:64
                                                                              #:632




     UM7440 and that he agreed to meet D. HERNANDEZ. M. HERNANDEZ then

     communicated by text message with UM7440 wherein M. HERNANDEZ told

     UM7440 that he had a new shipment of methamphetamine and that the two

     agreed to meet later that day. On June 3, 2013, D. HERNANDEZ communicated

     by text message with UM7440 that he recently received a new shipment of

     methamphetamine and wanted to determine if UM7440 was interested in

    purchasing the methamphetamine.

            I.     Training and experience regarding drug trafficking

            120.   Based on my training, experience, and participation in this

    investigation, as well as numerous other investigations involving the trafficking

    of narcotics, and my consultation with the other law enforcement personnel

    described herein, I know:

                   a.    That drug traffickers maintain on hand large amounts of

    U.S. currency in order to maintain and finance their ongoing drug business, or as

    proceeds from their illicit trafficking activities. That drug traffickers maintain

    books, records, receipts, notes, ledgers, airline tickets, money orders, cashier

    check receipts and other papers relating to the transportation, ordering, sale and

    distribution of controlled substance, even though such documents may be in

    code.




                                            - 63 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 65
                                                          95 of 67
                                                                154 Page
                                                                     PageIDID#:65
                                                                              #:633

      ,.,
  /



                           b.    That drug traffickers commonly "front" drugs (provide

            controlled substances on consignment) to their clients, and that records are

            maintained by such dealers so they can account for their drugs and the monies

            owed for these illegal drugs.

                          c.     That the aforementioned books, records, receipts, notes,

            ledgers, etc., are commonly maintained where drug traffickers have ready access

            to them, including but not limited to homes, offices, automobiles, storage places

            and locations used by traffickers to store and sell narcotics, commonly called

            "stash houses."

                          d.     That drug traffickers commonly secrete contraband,

            proceeds of drug and firearms sales and/or records of transactions, sources, and

            customers in secure locations within residences, businesses, offices, garages,

            storage buildings, safes, vaults, safe deposit boxes, vehicles, and obscure

            locations such as storage containers buried underground, in order to conceal

            such items from law enforcement authorities.

                          e.     That persons involved in drug trafficking conceal caches of

            drugs, large amounts of currency, financial instruments, precious metals,

            jewelry, and other items of value and/or proceeds of drug transactions, in their

            residences, garages, freestanding structures on their property (including sheds,

        storage buildings, etc.), safes, vaults, and/or vehicles.



                                                   - 64-
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 66
                                                          96 of 67
                                                                154 Page
                                                                     PageIDID#:66
                                                                              #:634


   .I




                      f.     That persons illegally engaged in the business of selling

        drugs keep lists of and contact i..'tformation for persons whom they buy firearms

        and drugs from and sell firearms and drugs to, including amounts paid to or

        owed by these persons (commonly referred to as "pay/owe sheets"). They also

        tend to keep for long periods of time receipts related to the purchase, sale, and

        repair of firearm parts and accessories.

                      g.     That drug traffickers commonly maintain addresses or

        telephone numbers in books or papers which reflect names, addresses, and/or

        telephone numbers for their associates in drug and firearm trafficking, even if

        said items may be in code, and that these types of records are sometimes

        maintained in computers or other electronic data storage devices, including

        telephones.

                      h.     That drug traffickers frequently take, or cause to be taken,

        photographs and/or videos of themselves, their associates, their property, and

        their product, and that these traffickers usually maintain these photographs

        and/or videos, in their residences, offices or other places under their control.

                      1.     That drug traffickers frequently use two-way radios, police

        scanners, video surveillance systems, and other counter-surveillance equipment

        to detect the presence of law enforcement attempting to conduct surveillance or




                                                - 65 -
Case
  Case
     5:13-cr-00122-VAP
        5:13-cr-00122-VAPDocument
                           Document
                                  114
                                    1 Filed 06/04/13
                                            08/07/20 Page 67
                                                          97 of 67
                                                                154 Page
                                                                     PageIDID#:67
                                                                              #:635




     drug offense), and 846 (conspiracy to distribute or to possess with intent to

     distribute controlled substances), as alleged in the criminal complaint.




                                                     SEAN ZELKA
                                                     Special Agent, DEA




                                            - 69 -
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 98 of 154 Page ID #:636




                       EXHIBIT B
   Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page*99 of 154  Page ID #:637
  LOSD3         *           PUBLIC INFORMATION                   07-28-2020
PAGE 001        *                  INMATE DATA                *     10:15:17
                                AS OF 07-28-2020

REGNO..: 64977-112 NAME: HERNANDEZ, DYLON ROBERT

                    RESP OF: MAR
                    PHONE..: 618-964-1441    FAX: 618-964-2058
                                             RACE/SEX...: WHITE / MALE
                                             AGE: 39
PROJ REL MT: GOOD CONDUCT TIME RELEASE       PAR ELIG DT: N/A
PROJ REL DT: 03-26-2024                      PAR HEAR DT:




G0002       MORE PAGES TO FOLLOW . . .
  Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page *100 of 07-28-2020
                                                                  154 Page ID #:638
  LOSD3         *          PUBLIC INFORMATION
PAGE 002          *                    INMATE DATA                  *     10:15:17
                                    AS OF 07-28-2020

REGNO..: 64977-112 NAME: HERNANDEZ, DYLON ROBERT

                   RESP OF: MAR
                   PHONE..: 618-964-1441    FAX: 618-964-2058
HOME DETENTION ELIGIBILITY DATE: 09-26-2023

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 03-26-2024 VIA GCT REL

----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION...........:      CALIFORNIA, CENTRAL DISTRICT
DOCKET NUMBER...................:      ED CR 13-00122 VAP
JUDGE...........................:      PHILLIPS
DATE SENTENCED/PROBATION IMPOSED:      11-16-2015
DATE COMMITTED..................:      01-21-2016
HOW COMMITTED...................:      US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............:      NO

                   FELONY ASSESS     MISDMNR ASSESS FINES             COSTS
NON-COMMITTED.:    $100.00           $00.00         $00.00           $00.00

RESTITUTION...:    PROPERTY:   NO    SERVICES:   NO       AMOUNT:    $00.00

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 383      21:841 SCH II NON-NARCOTIC
OFF/CHG: 21:841(A)(1),(B)(1)(A)(VIII) AND 18:2(B) DISTRIBUTION OF
         METHAMPHETAMINE; AND CAUSING AN ACT TO BE DONE

 SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:   120 MONTHS
 TERM OF SUPERVISION............:     5 YEARS
 DATE OF OFFENSE................: 09-20-2012




G0002       MORE PAGES TO FOLLOW . . .
  Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page *101 of 07-28-2020
                                                                  154 Page ID #:639
  LOSD3         *          PUBLIC INFORMATION
PAGE 003 OF 003 *                 INMATE DATA                   *      10:15:17
                               AS OF 07-28-2020

REGNO..: 64977-112 NAME: HERNANDEZ, DYLON ROBERT

                   RESP OF: MAR
                   PHONE..: 618-964-1441    FAX: 618-964-2058
-------------------------CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 12-12-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 01-13-2016 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN..........: 11-16-2015
TOTAL TERM IN EFFECT............:   120 MONTHS
TOTAL TERM IN EFFECT CONVERTED..:    10 YEARS
EARLIEST DATE OF OFFENSE........: 09-20-2012

JAIL CREDIT.....................:     FROM DATE    THRU DATE
                                      06-05-2013   09-12-2013

TOTAL PRIOR CREDIT TIME.........:   100
TOTAL INOPERATIVE TIME..........:   0
TOTAL GCT EARNED AND PROJECTED..:   499
TOTAL GCT EARNED................:   175
STATUTORY RELEASE DATE PROJECTED:   03-26-2024
TWO THIRDS DATE.................:   04-08-2022
EXPIRATION FULL TERM DATE.......:   08-07-2025
TIME SERVED.....................:        4 YEARS   11 MONTHS        21 DAYS
PERCENTAGE OF FULL TERM SERVED..:     49.7
PERCENT OF STATUTORY TERM SERVED:     57.6

PROJECTED SATISFACTION DATE.....: 03-26-2024
PROJECTED SATISFACTION METHOD...: GCT REL




S0055       NO PRIOR SENTENCE DATA EXISTS FOR THIS INMATE
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 102 of 154 Page ID #:640




                        EXHIBIT C
      Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 103 of 154 Page ID #:641
                                                     Bureau of Prisons
                                                      Health Services
                                                      COVID-19 RNA
Begin Date: 01/01/2020                                    End Date:    07/28/2020
Reg #:      64977-112                                     Inmate Name: HERNANDEZ, DYLON ROBERT
(Reference Range - Negative)
Effective Date           COVID-19 RNA                                            Provider
07/27/2020 14:50 MAR     Negative                            Asymptomatic        Johnson, Leslie Phlebotomist

        Orig Entered:07/27/2020 15:52 EST Johnson, Leslie Phlebotomist
07/22/2020 09:20 MAR     Negative                Asymptomatic                    Pass, Randall MD/CD

        Orig Entered:07/22/2020 10:22 EST Pass, Randall MD/CD
07/16/2020 17:39 MAR     Negative                 Asymptomatic                   Rodden, Rhonda RN, NCRO

        Orig Entered:    07/16/2020 18:40 EST Rodden, Rhonda RN, NCRO
Total: 3




Generated 07/28/2020 11:50 by Sanchez, Yolanda OGC     Bureau of Prisons - MAR                          Page 1 of 1
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 104 of 154 Page ID #:642




                       EXHIBIT D
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 105 of 154 Page ID #:643



 HERNANDEZ , Dylan #64977-112

 You requested a reduction in sentence (RIS) based on concerns
 about COVID- 19. After caref ul consideration , your request is
 denied.

 Title 18 of the United States Code , section 3582 (c) (1 ) (A) ,
 allows a sentencing court , on motion of the Dire ctor of the BOP,
 to reduce a term of imprisonment for extraordinary or compel ling
 reasons . BOP Program Statement No. 5050.50, Compassionate
 Release/Reduction in Sentence: Procedures for Implementation of
 18 U.S . C. §§ 3582(c) (1) (A ) and 4205(9), provides guidance on t he
 types of circumstances that present extraordinary or compelling
 reasons, such as the inmate's terminal medical condition;
 debilitated medical condition; status as a "new law" elderly
 inmate, an elderly inmate with medical conditions , or an "other
 elderly inmate "; the death or incapacitation of the family
 member caregiver of the inmate ' s child; or the incapacitation of
 the inmate's spouse or reg is tered partner . Your request has
 been evaluated consistent with this general guidance.

 The BOP is taking extraordinary measures to contain the spread
 of COVID- 19 and treat any affected inmates. We recognize that
 you, like all of us , have legitimate concerns and fears about
 the spread and effects of the virus.    Howe ver , your concern
 about being potentially exposed to, or possibly contracting ,
 COVID- 19 does not currently warrant an early release from your
 sen ten ce. Accordingly , your RIS request is denied at this t ime.

 If you are not satisfied wit h this response to your request, you
 may commence an appeal of this decision via t he administrative
 remedy process by submitting your concerns on the appropriate
 f orm (BP - 9) within 20 days of the receipt of this response.




 Date                                           D. Sproul, Warden
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 106 of 154 Page ID #:644




                        EXHIBIT F
  Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page *107 of 07-28-2020
                                                                  154 Page ID #:645
  LOSD3 531.01 *             INMATE HISTORY
PAGE 001 OF 001 *                     FIRST STEP                *       10:12:02

 REG NO..: 64977-112 NAME....: HERNANDEZ, DYLON ROBERT
 CATEGORY: FSA       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                   START DATE/TIME   STOP DATE/TIME
MAR     FTC ELIG     FTC-ELIGIBLE - REVIEWED       01-26-2020 1912   CURRENT
MAR     R-HI         HIGH RISK RECIDIVISM LEVEL    05-27-2020 0900   CURRENT
MAR     R-HI         HIGH RISK RECIDIVISM LEVEL    11-10-2019 1449   05-27-2020 0900
MAR     FTC INELIG   FTC-INELIGIBLE-REVIEWED       11-10-2019 1443   01-26-2020 1912
MAR     UNASSG RSK   UNASSIGNED RISK LEVEL         10-07-2019 0111   11-10-2019 1449
MAR     UNREVW HIS   UNREVIEWED OFFENSES           10-07-2019 0111   11-10-2019 1443




G0000         TRANSACTION SUCCESSFULLY COMPLETED
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 108 of 154 Page ID #:646




                       EXHIBIT G
  Case 5:13-cr-00122-VAP Document  114 Filed 08/07/20 Page *109 of 07-28-2020
                                                                   154 Page ID #:647
  LOSD3         *         INMATE DISCIPLINE DATA
PAGE 001        *     CHRONOLOGICAL DISCIPLINARY RECORD      *     10:12:25

REGISTER NO: 64977-112 NAME..: HERNANDEZ, DYLON ROBERT
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO ___ MOS PRIOR TO 07-28-2020

-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 3080971 - SANCTIONED INCIDENT DATE/TIME: 01-23-2018 1830
DHO HEARING DATE/TIME: 01-29-2018 1130            DHO REPT DEL: 02-01-2018 0800
FACL/CHAIRPERSON.....: CAA/ZEVAN,G
REPORT REMARKS.......: GRT WGT;REFUSED PRGM ASSIGNMENT TO RETURN TO GP.
                       NO STATEMENT.
   306 REFUSING WORK/PGM ASSIGNMENT - FREQ: 2
        DS         / 90 DAYS / CS
        COMP:    LAW:    TO DEMONSTRATE SERIOUSNESS OF ACT.
        LP COMM    / 30 DAYS / CS
        COMP:    LAW:    TO DETER.
        LP MPLAYER / 30 DAYS / CS
        COMP:    LAW:    TO DETER.
-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 3075471 - SANCTIONED INCIDENT DATE/TIME: 01-08-2018 0800
UDC HEARING DATE/TIME: 01-10-2018 0708
FACL/UDC/CHAIRPERSON.: CAA/F2 UNIT/GAMBONE
REPORT REMARKS.......: INMATE SANCTIONED TO 30 DAYS LP COMM
   306 REFUSING WORK/PGM ASSIGNMENT - FREQ: 1
        LP COMM    / 30 DAYS / CS
        COMP:    LAW:
-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 2928241 - SANCTIONED INCIDENT DATE/TIME: 12-13-2016 1330
UDC HEARING DATE/TIME: 12-14-2016 1015
FACL/UDC/CHAIRPERSON.: VIM/C3/4/K.ROBERSON
REPORT REMARKS.......: NO COMMENT
   310 BEING ABSENT FROM ASSIGNMENT - FREQ: 1
        LP COMM    / 30 DAYS / CS / SUSPENDED 90 DAYS
        COMP:    LAW:    30 DAYS LOSS OF COMM SUSPENDED PENDING 90 DAYS
                         CLEAR CONDUCT
-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 2894553 - SANCTIONED INCIDENT DATE/TIME: 09-10-2016 0900
DHO HEARING DATE/TIME: 09-20-2016 0712
FACL/CHAIRPERSON.....: VIM/R. BOURN
REPORT REMARKS.......: ADMITS TO DRINKING ALCOHOL
   112 USE OF DRUGS/ALCOHOL - FREQ: 1 ATI: DAB
        DIS GCT    / 41 DAYS / CS
        COMP:010 LAW:P
        LP MPLAYER / 90 DAYS / CS
        COMP:    LAW:    LOSS OF MP3 PLAYER THROUGH 12-20-2016
        LP PHONE   / 3 MONTHS / CS
        COMP:    LAW:    LOSS OF TELEPHONE THROUGH 12-20-2016




G0002       MORE PAGES TO FOLLOW . . .
  Case 5:13-cr-00122-VAP Document  114 Filed 08/07/20 Page *110 of 07-28-2020
                                                                   154 Page ID #:648
  LOSD3         *         INMATE DISCIPLINE DATA
PAGE 002 OF 002 *     CHRONOLOGICAL DISCIPLINARY RECORD      *     10:12:25

REGISTER NO: 64977-112 NAME..: HERNANDEZ, DYLON ROBERT
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO ___ MOS PRIOR TO 07-28-2020

-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 2885062 - SANCTIONED INCIDENT DATE/TIME: 08-16-2016 0730
UDC HEARING DATE/TIME: 08-23-2016 1700
FACL/UDC/CHAIRPERSON.: VIM/C1/2/A. COATES
REPORT REMARKS.......: I/M ADMITS CHARGE.
   310 BEING ABSENT FROM ASSIGNMENT - FREQ: 1
        LP COMM    / 30 DAYS / CS / SUSPENDED 60 DAYS
        COMP:    LAW:    LP COMM SUSPENDED PENDING 60 DAYS CLEAR CONDUCT.




G0005       TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 111 of 154 Page ID #:649
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 112 of 154 Page ID #:650
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 113 of 154 Page ID #:651
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 114 of 154 Page ID #:652
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 115 of 154 Page ID #:653




                         LECLAIR
                        EXHIBIT A
   Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 116 of 154 Page ID #:654
  MARBE 535.03 *                INMATE PROFILE                 *    08-07-2020
PAGE 001 OF 001                                                     13:11:59
             64977-112            REG
REGNO: 64977-112                   FUNCTION: PRT DOB/AGE.:              / 39
NAME.: HERNANDEZ, DYLON ROBERT                    R/S/ETH.: W/M/H      WALSH: NO
RSP..: MAR-MARION USP                             MILEAGE.: 1566 MILES
PHONE: 618-964-1441        FAX: 618-964-2058
 PROJ REL METHOD: GOOD CONDUCT TIME RELEASE       FBI NO..: 357101PB5
 PROJ REL DATE..: 03-26-2024                      INS NO..: N/A
 PAR ELIG DATE..: N/A                             SSN.....:
 PAR HEAR DATE..:                 PSYCH: NO       DETAINER: NO         CMC..: YES
OFFN/CHG RMKS: ED CR 13-00122 VAP. 21:841 DISTRIBUTION OF METH.
OFFN/CHG RMKS: 120 MONTHS/5 YEARS SRT
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  MAR ADM-REL     A-DES      DESIGNATED, AT ASSIGNED FACIL 08-14-2018 2053
  MAR CARE LEVEL CARE1-MH    CARE1-MENTAL HEALTH             01-25-2016 0710
  MAR CARE LEVEL CARE2       STABLE, CHRONIC CARE            01-27-2016 1510
  MAR COR COUNSL CCC 4       M. THOMPSON - E/F/G EXT         02-20-2020 0711
  MAR CASE MGT    BIR CERT N BIRTH CERTIFICATE - NO          04-20-2018 1511
  MAR CASE MGT    DEPEND Y   DEPENDENTS UNDER 21 - YES       04-20-2018 1511
  MAR CASE MGT    PHOTO ID N PHOTO ID - NO                   04-20-2018 1511
  MAR CASE MGT    RPP NEEDS RELEASE PREP PGM NEEDS           02-02-2016 1327
  MAR CASE MGT    SSN CARD N SOCIAL SECURITY CARD - NO       04-20-2018 1511
  MAR CASE MGT    VET P/S N PARENT/SPOUSE VETERAN - NO       04-20-2018 1511
  MAR CASE MGT    VETERAN N VETERAN - NO                     04-20-2018 1511
  MAR CASE MGT    V94 CDA913 V94 CURR DRG TRAF ON/AFT 91394 02-02-2016 1328
  MAR CASE MGT                                               11-25-2015 1017
  MAR CASEWORKER CSW 1       H. CLARK - B/C/D EXT            04-02-2020 1521
  MAR CUSTODY     IN         IN CUSTODY                      11-25-2015 1010
  MAR DRUG PGMS DAP DECL     RESIDENT DRUG TRMT DECLINED     03-19-2020 1310
  MAR DRUG PGMS ED COMP      DRUG EDUCATION COMPLETE         04-12-2016 0939
  MAR DRUG PGMS INELIGIBLE 18 USC 3621 RELEASE INELIGIBLE 03-19-2020 1315
  MAR DRUG PGMS NR WAIT      NRES DRUG TMT WAITING           09-03-2019 0915
  MAR DESIG/SENT FCAC YES    FCAC-FULLY COMPLIED W/JUD REC 01-13-2016 1316
  MAR DESIG/SENT NOVEMBER    TEAM NOVEMBER                   11-25-2015 1017
  MAR EDUC INFO ESL HAS      ENGLISH PROFICIENT              02-22-2016 1326
  MAR EDUC INFO GED EARNED GED EARNED IN BOP                 01-10-2018 0703
  MAR FIN RESP    COMPLT     FINANC RESP-COMPLETED           03-18-2016 1328
  MAR FIRST STEP FTC ELIG    FTC-ELIGIBLE - REVIEWED         01-26-2020 1912
  MAR FIRST STEP N-WORK Y    NEED - WORK YES                 07-29-2020 0854
  MAR FIRST STEP R-HI        HIGH RISK RECIDIVISM LEVEL      05-27-2020 0900
  MAR LEVEL       MEDIUM     SECURITY CLASSIFICATION MEDIUM 04-23-2018 1211
  MAR MED DY ST C19-QUAR     COVID-19 QUARANTINED            07-27-2020 0846
  MAR MED DY ST C19-T NEG COVID-19 TEST-RESULTS NEGATIVE 08-04-2020 0906
  MAR MED DY ST LOWER BUNK LOWER BUNK REQUIRED               01-25-2017 0738
  MAR MED DY ST NO PAPER     NO PAPER MEDICAL RECORD         01-21-2016 1116
  MAR MED DY ST REG DUTY     NO MEDICAL RESTR--REGULAR DUTY 01-27-2016 1510
  MAR MED DY ST YES F/S      CLEARED FOR FOOD SERVICE        01-27-2016 1510
  MAR PGM REVIEW NOV         NOVEMBER PROGRAM REVIEW         11-05-2020 0634
  MAR QUARTERS    C04-005L   HOUSE C/RANGE 04/BED 005L       04-28-2020 1800
  MAR RELIGION    PROTESTANT PROTESTANT                      06-26-2018 1014
  MAR UNIT        UM EAST    S. BYRAM B/C/D/E/F/G EXT        02-20-2020 0711
  MAR WRK DETAIL CAPT ORD    CAPTAIN'S OFFICE ORDERLY        05-31-2019 0001

G0000       TRANSACTION SUCCESSFULLY COMPLETED
  Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page *117 of 08-07-2020
                                                                  154 Page ID #:655
  MARBE 531.01 *             INMATE HISTORY
PAGE 001 OF 001 *                     MED DY ST                    *       13:07:40

 REG NO..: 64977-112 NAME....: HERNANDEZ, DYLON ROBERT
 CATEGORY: MDS       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                      START DATE/TIME   STOP DATE/TIME
MAR     C19-QUAR     COVID-19 QUARANTINED             07-27-2020 0846   CURRENT
MAR     C19-T NEG    COVID-19 TEST-RESULTS NEGATIVE   08-04-2020 0906   CURRENT
MAR     LOWER BUNK   LOWER BUNK REQUIRED              01-25-2017 0738   CURRENT
MAR     NO PAPER     NO PAPER MEDICAL RECORD          01-21-2016 1116   CURRENT
MAR     REG DUTY     NO MEDICAL RESTR--REGULAR DUTY   01-27-2016 1510   CURRENT
MAR     YES F/S      CLEARED FOR FOOD SERVICE         01-27-2016 1510   CURRENT
MAR     C19-T NEG    COVID-19 TEST-RESULTS NEGATIVE   07-27-2020 0856   08-04-2020 0906
MAR     C19-T NEG    COVID-19 TEST-RESULTS NEGATIVE   07-27-2020 0658   07-27-2020 0856
MAR     C19-QUAR     COVID-19 QUARANTINED             07-16-2020 1600   07-27-2020 0846
MAR     C19-T NEG    COVID-19 TEST-RESULTS NEGATIVE   07-16-2020 1600   07-27-2020 0658
MAR     MED HOLD     MEDICAL HOLD - DO NOT TRANSFER   10-04-2018 1554   12-18-2018 1305
VIM     LOWER BUNK   LOWER BUNK REQUIRED              02-02-2016 1426   01-25-2017 0738
VIM     NOT MED CL   NOT MEDICALLY CLEARED            11-25-2015 1010   01-27-2016 1510




G0000         TRANSACTION SUCCESSFULLY COMPLETED
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 118 of 154 Page ID #:656




                         LECLAIR
                        EXHIBIT B
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 119 of 154 Page ID #:657
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 120 of 154 Page ID #:658
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 121 of 154 Page ID #:659
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 122 of 154 Page ID #:660
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 123 of 154 Page ID #:661
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 124 of 154 Page ID #:662
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 125 of 154 Page ID #:663
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 126 of 154 Page ID #:664




                         LECLAIR
                        EXHIBIT C
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 127 of 154 Page ID #:665
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 128 of 154 Page ID #:666
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 129 of 154 Page ID #:667
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 130 of 154 Page ID #:668
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 131 of 154 Page ID #:669
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 132 of 154 Page ID #:670
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 133 of 154 Page ID #:671
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 134 of 154 Page ID #:672
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 135 of 154 Page ID #:673
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 136 of 154 Page ID #:674
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 137 of 154 Page ID #:675
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 138 of 154 Page ID #:676




                        LECLAIR
                       EXHIBIT D
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 139 of 154 Page ID #:677




             COVID-19 TESTING: INDICATIONS FOR TESTING INMATES
                     IN THE FEDERAL BUREAU OF PRISONS
                                  7/24/2020
 The primary diagnostic test for the Sars-CoV-2 virus which causes COVID-19 is a molecular test
 performed on respiratory secretions using nucleic acid amplification technology (NAAT), usually a
 reverse transcriptase-polymerase chain reaction (RT-PCR, or PCR). In the outpatient setting, a sample
 from the upper respiratory tract is recommended for most cases. The Centers for Disease Control and
 Prevention (CDC) considers the following to be acceptable samples - a swab of the nasopharynx, nasal
 mid-turbinate, anterior nares, or oropharynx, or an aspirate/washing from the nasopharynx or nasal
 passage. The Infectious Disease Society of America recommends against using oropharyngeal or
 salivary specimens due to concerns about accuracy of test results. Based on the available evidence and
 published recommendations, the BOP-preferred sample for both symptomatic and asymptomatic
 cases is:

             A swab from the nasopharynx, mid-turbinates, or anterior nares.

 A lower respiratory tract specimen is usually reserved for testing in a hospital setting or for patients
 whose upper respiratory tract specimen has tested negative despite a high degree of clinical suspicion.
 Sputum induction is not recommended in the outpatient setting due to increased risk for exposure to
 respiratory droplets or aerosols. Testing for COVID-19 antibodies in the blood is also available but is not
 currently recommended for diagnosing COVID-19, with a few limited exceptions. In addition, its role in
 determining immunity is not yet defined.

             In general, the BOP does not recommend the use of antibody testing unless it is required by
              civilian health care entities for a patient to be evaluated.

 COVID-19 PCR tests are performed by local / state health authorities, or commercial laboratories using
 an FDA-approved test (including Emergency Use Authorizations). Rapid, point-of-care (POC) tests that
 are FDA-approved are also available. All of the currently available POC tests must be performed by a lab
 certified for moderate/high complexity tests with the exception of the Abbott ID Now system which is
 temporarily CLIA-waived for COVID-19 testing.

        Institutions are strongly encouraged to identify a variety of sources for obtaining swabs/viral
         transport media, high volume PCR lab testing, and testing materials for the Abbott ID now
         system.
              o Communication and collaboration with local/state health authorities regarding
                  institution testing strategies is recommended.
              o Utilization of the BOP national contract for COVID-19 testing is required.
              o If institutions require additional testing supplies and they are unable to obtain supplies
                  from the sources above, they should consult with their local contract laboratory
                  representative, Regional Health Services Administrator, Regional Infection Prevention
                  and Control Consultant and the Regional Medical Director and then send the request to
                  BOP-HSD/AIMS@bop.gov.
        Allocation and distribution of Abbott instruments and test kits will be determined by Central
         Office Health Services Division based on institutional needs and agency priorities.

 Version 3, July 24, 2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 140 of 154 Page ID #:678



             o The major advantage of using the Abbott system is obtaining rapid test results. Potential
               limitations include false negative test results and the time required to run individual
               tests (10 to 15 minutes per test).
             o Testing symptomatic inmates is the primary reason for use of the Abbott test in the
               BOP. A negative test result in a symptomatic person requires a specimen to be
               recollected and sent to a commercial lab.
             o The Abbott system also may be used for testing asymptomatic persons being placed into
               quarantine or immediate releases who do not have time to complete a full quarantine,
               In such cases, a negative result does not require recollection and sending to a
               commercial lab.
             o A positive Abbott ID Now COVID-19 test result does not require confirmatory testing by
               a commercial lab test.
              A negative Sars-CoV-2 test result from an Abbott ID Now test should not be used as the
               sole basis for patient management decisions due to concerns about higher rates of false
               negative results. The BOP recommends against using the Abbott machine for release
               from quarantine or as the final test in a test-based release from isolation strategy. A
               commercial lab test should be used for these purposes.



 INDICATIONS AND PRIORITIES FOR TESTING
 Initially, the primary indication for testing was the presence of symptoms consistent with COVID-19.
 With the increased availability of testing supplies and increased understanding of the epidemiology of
 transmission, expanded testing strategies have become an important tool in the prevention and
 management of COVID-19 infections, especially in congregate living / residential settings such as
 correctional facilities where social distancing may be difficult to achieve or maintain. The indications for
 testing in a correctional environment now include both asymptomatic and symptomatic inmates with
 compelling reasons or priorities for testing.

 Specific indications for testing in the BOP are listed below in four main categories. If there are limitations
 in the number of tests that can be performed at a given location, prioritization of testing indications may
 be needed and should be done in consultation with the Regional Medical Director, Regional Health
 Services Administrator, and Regional Infection, Prevention and Control Consultant.

 Symptomatic

        All inmates with symptoms consistent with or suggestive of COVID-19 should be tested and
         placed in isolation.

 Asymptomatic inmates with known or suspected contact with a COVID-19 case

      When a staff or inmate case of COVID-19 is identified at an institution, a contact tracing of both
       inmates and staff should be performed expeditiously.

        All inmates identified as close contacts of the index case should be tested and placed into
         quarantine or isolation, based on test results or the presence of symptoms.



 Version 3, July 24, 2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 141 of 154 Page ID #:679



             o    Because Sars-CoV-2 is very contagious and may be spread by asymptomatic as well as
                  symptomatic individuals, expanded testing of all inmates in an entire housing unit
                  should be considered, especially if the unit has open sleeping areas (rather than cells
                  with solid walls and doors) or common areas where inmates have close contact.
        Institution-wide testing of inmates may be considered where one or more inmate or staff cases
         of COVID-19 have been identified.
              o This is recommended especially if substantial transmission is confirmed beyond the
                  index case or if staff or inmates have moved about the institution.
        Periodic retesting of COVID-19 negative close contacts or broader retesting is recommended
         when there is widespread institution transmission.
              o A testing frequency of every 3 to 4 days is preferred whenever feasible in consultation
                  with Regional Infection, Prevention and Control Consultant and the Regional Medical
                  Director.

 Asymptomatic inmates with no known or suspected contact with a COVID-19 case

        All inmate intakes to the BOP should be tested.
              o New intakes include new commitments, voluntary surrenders, writ returns, and any
                 inmate brought to a BOP facility by the U.S. Marshals Service, Justice Prisoner and Alien
                 Transportation Service, Customs and Border Patrol, and Immigration and Customs
                 Enforcement.
                       Testing of new BOP admissions/intakes does not negate the need for a full 14-
                          day quarantine.
              o BOP intrasystem transfers need to be tested and quarantined on arrival at their gaining
                 / designated institution. .
              o Inmates returning from the community including court hearings, an extended time in an
                 emergency department or crowded waiting area, residing overnight in the community
                 or alternative setting including hospitalization, furlough, work release, etc…
              o Inmates with frequent or regular trips to the community (e.g. court hearings, work
                 release), may need to be housed in a separate housing group and tested periodically
                 (e.g. once every three to seven days).
        All inmates on admission to and discharge from quarantine (test in / test out)
              o This includes all types of quarantine – intake, exposure, and release/transfer.
              o Testing out of quarantine must be performed on or after the 14th day of quarantine
                 while the inmate remains in quarantine.
        The following inmate releases and transfers should be tested.
              o Full Term releases, Good Conduct Time releases, detainer releases, furloughs, transfers
                 to Residential Re-entry Centers/Home Confinement, transfers to private facilities, and
                 transfers to other BOP facilities or correctional jurisdictions.
              o Inmates who are placed in release / transfer quarantine must follow the test in / test
                 out approach.
              o Inmates with a history of COVID-19 who have been released from medical isolation using
                 CDC criteria (symptom-based, time-based, or test-based) do not need to be placed in
                 quarantine and should not be tested within 90 days of their initial symptoms or positive
                 test results.

 Version 3, July 24, 2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 142 of 154 Page ID #:680



                         If it has been longer than 90 days, follow established release / transfer
                          procedures to include quarantine and COVID-19 testing.
                        Those who test positive need to be evaluated on a case-by-case basis and
                          considered for possible placement in isolation, especially if symptomatic.
        Asymptomatic inmates required to be tested in order to be seen at a civilian health care system.
        Asymptomatic inmates transferring to / arriving at a BOP Medical Referral Center
        For residential health care units at MRCs (e.g. Nursing Care Center units) without any known or
         suspected cases of COVID-19, baseline testing of inmate residents is recommended by the CDC
         in conjunction with baseline plus periodic retesting of staff.
        Testing all inmates at an institution without any known COVID-19 cases as part of an institution-
         wide surveillance program.
             o The effectiveness, feasibility, and role of this type of testing in a correctional setting is
                 not clearly defined and requires considerable resources. Low participation rates are
                 likely to limit its effectiveness and institution health care staffing levels are likely to be
                 insufficient to accomplish it.
             o When institution-wide surveillance testing of inmates is not feasible, alternative
                 strategies may be considered, e.g. periodic testing of inmates with risk factors for severe
                 COVID-19 illness, CPAP users, inmates who work in groups or who may interact with
                 large numbers of staff or inmates as part of their duties (e.g. food service, orderlies),
                 inmates housed in a residential health care unit, etc...

 Release from COVID-19 isolation

      Testing for release from COVID-19 isolation is no longer recommended (based on CDC
       guidance dated July 20, 2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-
       home-patients.html).
      The BOP now recommends using a symptom-based approach for releasing inmates with
       symptomatic COVD-19 from isolation and a time-based approach for releasing inmates with
       asymptomatic COVD-19 from isolation.
           o Asymptomatic inmates can be released from medical isolation 10 days after the date of
               their first positive RT-PCR test.
           o Inmates with mild or moderate symptoms can be released from medical isolation 10
               days after symptom onset and resolution of fever for at least 24 hours, without the use
               of fever-reducing medications, and with improvement of other symptoms.
           o Inmates with severe COVID-19 symptoms requiring hospitalization or severely
               immunocompromised inmates can be released from medical isolation 20 days after
               symptom onset.
           o Although these same strategies are appropriate for COVID-19 patients who are severely
               immunocompromised, the CDC indicates a test-based approach may also be considered
               in these cases. Consultation with the Regional Medical Director is recommended prior to
               using a test-based strategy in this scenario.
                     https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-in-home-
                         patients.html
                     Severely immunocompromised is defined as being on chemotherapy for cancer,
                         untreated HIV infection with CD4 T lymphocyte count < 200, combined primary

 Version 3, July 24, 2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 143 of 154 Page ID #:681



                       immunodeficiency disorder, and receipt of prednisone >20mg/day (or
                       equivalent doses of other corticosteroids) for more than 14 days.
      Retesting someone who has met symptom- or time-based release from isolation criteria is not
       recommended during the 90 days from symptom onset or the first positive test (in
       asymptomatic cases). However, a person previously released from isolation who develops
       COVID-19 symptoms during this time may be considered for retesting and isolation if there is a
       known exposure to an active COVID-19 case or symptoms cannot be explained by an alternative
       etiology such as influenza.

 INFECTION PREVENTION DURING TESTING
        Appropriate personal protective equipment (PPE) should be worn during respiratory specimen
         collection and cleaning/disinfection activities. Please refer to the guidance titled COVID-19
         Testing: Specimen Collection - Swab Testing located at
         https://sallyport.bop.gov/co/hsd/infectious_disease/covid19/covid19_guidance.jsp#1_9 for
         additional information on PPE, preferred locations for testing, and an example of a Collection
         Procedure.

 GENERAL MANAGEMENT BASED ON SYMPTOMS AND TEST RESULTS
 Please see the BOP guidance on Isolation, Quarantine, and Release/Transfer for disposition and housing
 of inmates based upon results of testing.

 TESTING OF BOP STAFF
        Testing staff for COVID-19 can be an important tool in the prevention and management of
         COVID-19 at correctional facilities. Institutions are encouraged to develop options for voluntary
         testing of staff in accordance with CDC and BOP guidance.




 Version 3, July 24, 2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 144 of 154 Page ID #:682




                         LECLAIR
                        EXHIBIT E
                          Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 145 of 154 Page ID #:683

   COVID-19 TESTING, ISOLATION, AND QUARANTINE FLOW ALGORITHM


                                                                                                                                                 Criteria for release from
                                                                                                                                                  quarantine/isolation.


                                                                                                                    Isolation
                                                              Inmate symptomatic with a                                                          Have met the criteria for
                                                                                                                    Daily Note
                                                                positive COVID-19 test                                                           ending medical isolation
                                                                                                      PPE - N95, gloves, gown, eye protection
                       Symptomatic
Population




                                                              Inmate symptomatic with a                             Isolation
                                                                negative COVID-19 test                                                            Have met the criteria for
                                                                                                                    Daily Note                    ending medical isolation
                                                               Retest- different PCR test             PPE - N95, gloves, gown, eye protection

                                                                                                                    Isolation*
                                                             Inmate asymptomatic with a                                                           Have met the criteria for
                                                                                                      2x daily temp and symptom check PPE -
                                                                positive COVID-19 test                                                            ending medical isolation
                                                                                                         N95, gloves, gown, eye protection
                     Asymptomatic                                                                                  Quarantine
                                                             Inmate asymptomatic with a                                                         14 days if no one pulled out of
                                                                                                         2x daily temp and symptom check
                                                               negative COVID-19 test                                                            group which reset back to 0
                                                                                                          PPE-Mask, gloves, eye protection

                              Key Concept: “SEPARATE THE SICK FROM THE WELL” positive test or positive symptoms
*If asymptomatic positive becomes symptomatic-daily clinical encounter and use release criteria for symptomatic inmate are added

Criteria for Release from Isolation
COVID positive (HP U07.1) OR COVID negative/symptomatic (HP U07.2 COVID probable/suspect):
   • The individual has been free from fever for at least 72 hours without the use of fever-reducing medications AND
   • other symptoms have improved (e.g., cough, shortness of breath) AND
   • At least 14 days have passed since the first symptoms appeared
COVID positive/asymptomatic: (HP U07.1)
   • At least 14 days have passed since the date of the individual’s first positive COVID-19 test AND
   • The individual has had no subsequent illness
COVID negative/asymptomatic: (HP Z0489q)
       •     Quarantine for 14 days
       •     If any persons in contact with case become COVID positive, the 14 day quarantine resets to day 0.




   Version 3.0                                                                                                                                            May 20, 2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 146 of 154 Page ID #:684




                         LECLAIR
                        EXHIBIT F
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 147 of 154 Page ID #:685

                          Area 1
                        Brand new
                      admission to the
                           BOP


                          Area 2
                     Inmate exposed to
                      a COVID positive
                          person
                                                Time in the
                                                quarantine area can
                                                vary.
                           Area 3                                                     Release
                       Inmate leaving           Generally inmates
                        confinement             should be symptom
                                                free for 14 days
                     • Half way house                                     Post
                                                without any new
                     • Home                     exposures. With each
                                                                        Quarantine
   Having three
                        confinement             new exposure the 14
   separate          • Full term release        day time frame                       Transfer to
   areas for                                    should be restarted.                 general
   quarantine                                                                        population
                                                Inmates that become
   is best                                      symptomatic should
   practice .                                   be transferred to
                                                isolation
                     Quarantine is defined
                     as a secure physical
                     environment which
                     has a controlled entry
                     point with a
                     designated area at the
                     entry/exit for the
                     donning and doffing of
                     PPE.
                     Efforts should be
                     made to keep the
                     groups separate.
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 148 of 154 Page ID #:686




                        LECLAIR
                       EXHIBIT G
          Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 149 of 154 Page ID #:687



                                                     QUARANTINE
                                                          COVID-19
Move to Quarantine      Quarantine is used to separate asymptomatic persons who have Risk Factors or who are Contacts to a person
 New Intakes           with COVID-19 during the incubation period (up to 14 days). Escort inmate, in mask, to a designated single
 Contacts              room with door OR cohort with other asymptomatic inmates in a housing area with door. Staff escorting
                        asymptomatic inmates with direct contact will wear at a minimum surgical mask, eye protection, and gloves.
Implement               Standard precautions/Contact/Eye Protection/Droplet Isolation
Transmission Based      1) Hand hygiene (before and after wearing gloves)
Precautions -           2) PPE (gloves, gown, eye protection, surgical mask) for entry into room and direct contact.
Standard/Contact/       3) If not entering room and ≥ 6 feet away, utilize standard precautions – gloves (e.g. place food container in
                        food slot while inmate(s) stand at back of room). Inmate should wear mask or facial coverings, if able.
Eye Protection/
                          -Prior to room entry: Perform hand hygiene. Apply (don) gloves, gown,* surgical mask and eye protection
Droplet.                  before room entry or inmate contact. See donning checklist. (*gown if available supply)
                          -Doffing with Anteroom: Have inmate(s) move to a social distance ≥ 6 feet, if possible, and remove gloves
          PPE             and gown* and then exit room. Perform hand hygiene, remove (doff) eye protection, mask and repeat hand
                          hygiene. IF no anteroom is available, exit out of room to doff all PPE in a designated doffing area (tape
                          off area for doffing) located immediately outside of room. See doffing checklist. Deposit used PPE in a
                          trash receptacle designated for this purpose near the doffing area.
Signage                 A Respiratory QUARANTINE Sign is placed on the door
Inmate Education        Advise/educate inmate regarding reportable symptoms of COVID-19 illness and notify housing unit office if
                        symptoms arise. Educate regarding social distancing and facial covering. Provide education sheet.
Communication and       1) Notify facility leadership, infection prevention and control (QIIPC)/health services, Incident Command,
Documentation                 Chief Psychologist and Regional QIIPC Consultants.
                        2) Conduct temperature checks twice daily, this can be conducted by non-healthcare staff after training. Any
                              positive symptoms or febrile temperatures, move to isolation and notify health services staff (if screening
                              conducted by non-health care staff) See Medical Care Below
                        3) Place a medical hold in BEMR and Sentry for the duration of the quarantine. Code inmate as Z0489-q.
Staff Interaction       Staff assessments not requiring direct contact will be conducted with social distancing ≥ 6 feet away. Limit the
                        number of staff interactions with inmate(s) and take measures to reduce rotation of staff interacting with
                        quarantined inmate(s). Dedicate personnel if possible.
Medical Equipment       Medical equipment should be dedicated to area if possible.
Medical Care            Isolate inmate(s) if symptomatic (cough, SOB, HA, dizziness, fatigue, loss of taste or smell, sore throat, chest
                        pain) and/or a temperature ≥ 100.4 F. Positive symptoms require Clinical Encounter. Limit close or direct
                        contact as much as possible. Provide necessary medical care as needed.
Food Service            Regular trays or use disposable dish wear. Wear gloves and maintain social distancing. Dispose of in regular
                        trash.
Laundry                 Wear gloves. Regular central laundry processes are acceptable. Do not shake dirty laundry. Disinfect dirty
                        carts after use.
Visits                  In-person visits will be suspended until the end of quarantine. Consult local leadership for exceptions.
Telephone Calls         Phone should be cleaned and disinfected after each use with a product from the EPA registered disinfectant
                        List N.
Trash                   For disposal of trash, wear gloves and double bag in clear waste bags; Ensure it is not processed by recycling.
Cleaning/Disinfection   The inmate(s) should be provided supplies to clean room. Use disinfectant from EPA list N.
Discontinuation of      Duration of quarantine is 14 days. If at all possible, do not add individuals to an existing quarantine after the
Quarantine              14-day quarantine clock has started, if no other option exists and new inmates are added into a quarantine
                        cohort, the original group may be released from quarantine on the original schedule if no inmates develop
                        COVID-19 symptoms or are diagnosed with COVID-19. Asymptomatic inmates should undergo COVID-19
                        testing resulting with negative findings prior to being released from quarantine.
Terminal Cleaning       When quarantine ends, the inmate(s), if possible, should clean the area. If inmates in quarantine became
                        symptomatic, wait 24 hours (if possible), and then the area should be cleaned again with an EPA List N
                        registered disinfectant while wearing gloves, gown and any other PPE recommended by the disinfectant
                        manufacturer (i.e., if splashes are anticipated, wear mask and eye protection).


   5/22/2020
Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 150 of 154 Page ID #:688




                        LECLAIR
                       EXHIBIT H
       Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 151 of 154 Page ID #:689

                                          PATIENT INFORMATION              REPORT STATUS   Final
                                          HERNANDEZ,DYLON
Nichols Institute, Chantilly                                               ORDERING PHYSICIAN
                                          DOB:                  Age: 39Y   PASS,RANDALL S
                                          SEX: M                           CLIENT INFORMATION
SPECIMEN INFORMATION                                                       320
SPECIMEN:    CH907300M                    ID: 64977-112                    USP - MARION - MAR
REQUISITION: 0000290                      PHONE: 618 9641441
LAB REF NO: 3200000290                                                     4500 PRISON ROAD
                                                                           MARION, IL 62959
COLLECTED:     07/17/2020      09:15
RECEIVED:      07/20/2020      08:23
REPORTED:      07/20/2020      23:12


  Test Name                              In Range       Out of Range       Reference Range                Lab

  SARS CoV 2 RNA(COVID 19), QL NAAT                                                                       AMD
     SARS CoV 2 RNA(COVID 19), QL NAAT

     SARS CoV 2 RNA                      Not Detected                      Not Detected

                                         A Not Detected (negative) test result for this test
                                         means that SARS-CoV-2 RNA was not present in the
                                         specimen above the limit of detection.
                                         A negative result does not rule out the possibility
                                         of COVID-19 and should not be used as the
                                         sole basis for treatment or patient management
                                         decisions. If COVID-19 is still suspected, based on
                                         exposure history together with other clinical findings,
                                         re-testing should be considered in consultation with
                                         public health authorities. Laboratory test results
                                         should always be considered in the context of clinical
                                         observations and epidemiological data in making a
                                         final diagnosis and patient management decisions.

                                         Please review the "Fact Sheets" and FDA authorized
                                         labeling available for health care providers and
                                         patients using the following websites:
                                         https://www.questdiagnostics.com/home/Covid-19/HCP/
                                         QuestLDT/fact-sheet
                                         https://www.questdiagnostics.com/home/Covid-19/
                                         Patients/QuestLDT/fact-sheet.html

                                         This test has been authorized by the FDA under an
                                         Emergency Use Authorization (EUA) for use by authorized
                                         laboratories.

                                         Due to the current public health emergency, Quest
                                         Diagnostics is receiving a high volume of samples from
                                         a wide variety of swabs and media for COVID-19 testing.
                                         In order to serve patients during this public health
                                         crisis, samples from appropriate clinical sources are
                                         being tested. Negative test results derived from
                                         specimens received in non-commercially manufactured
                                         viral collection and transport media, or in media and
                                         sample collection kits not yet authorized by FDA for
                                         COVID-19 testing should be cautiously evaluated and
                                         the patient potentially subjected to extra precautions
                                         such as additional clinical monitoring, including
                                         collection of an additional specimen.

                                         Methodology:     Nucleic Acid Amplification Test (NAAT)

HERNANDEZ,DYLON - CH907300M                                                Page 1 - Continued on Page 2
       Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 152 of 154 Page ID #:690

                                                            PATIENT INFORMATION                          REPORT STATUS      Final
                                                            HERNANDEZ,DYLON
Nichols Institute, Chantilly                                                                              ORDERING PHYSICIAN
                                                            DOB:                        Age: 39Y          PASS,RANDALL S
                                                            SEX: M
COLLECTED:      07/17/2020          09:15
                                                            ID: 64977-112
REPORTED:       07/20/2020          23:12

  Test Name                                               In Range            Out of Range                Reference Range           Lab

  SARS CoV 2 RNA(COVID 19), QL NAAT (Continued)
     SARS CoV 2 RNA (Continued)
                                        includes PCR or TMA

                                                          Additional information about COVID-19 can be found at
                                                          the Quest Diagnostics website:
                                                          www.QuestDiagnostics.com/Covid19


---------------------------------------------------------------------------------------------

Performing Laboratory Information:
AMD   Quest Diagnostics Nichols Institute 14225 Newbrook Drive Chantilly VA   20151 Laboratory Director: Patrick W Mason, M.D.




HERNANDEZ,DYLON - CH907300M                                                                              Page 2 - End of Report
    Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 153 of 154 Page ID #:691
                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:    HERNANDEZ, DYLON ROBERT                                        Reg #:      64977-112
Date of Birth:                          Sex:              M                    Race:       WHITE
Encounter Date: 07/21/2020 06:22        Provider:         Lab Result Receive   Facility:   MAR

Cosigned by Pass, Randall MD/CD on 07/21/2020 08:05.




                                            Bureau of Prisons - MAR
      Case 5:13-cr-00122-VAP Document 114 Filed 08/07/20 Page 154 of 154 Page ID #:692
                                                        Bureau of Prisons
                                                         Health Services
                                                         COVID-19 RNA
Begin Date: 01/01/2020                                       End Date:    12/31/2020
Reg #:      64977-112                                        Inmate Name: HERNANDEZ, DYLON ROBERT
(Reference Range - Negative)
Effective Date           COVID-19 RNA                                               Provider
08/03/2020 16:01 MAR     Negative                               Asymptomatic        Trovillion, Patrick RN, IOP/IDC

         Orig Entered:
                     08/03/2020 17:02 EST Trovillion, Patrick RN, IOP/IDC
07/27/2020 14:50 MAR     Negative                   Asymptomatic                    Johnson, Leslie Phlebotomist

         Orig Entered:
                     07/27/2020 15:52 EST Johnson, Leslie Phlebotomist
07/22/2020 09:20 MAR     Negative                Asymptomatic                       Pass, Randall MD/CD

         Orig Entered:
                     07/22/2020 10:22 EST Pass, Randall MD/CD
07/16/2020 17:39 MAR     Negative                 Asymptomatic                      Rodden, Rhonda RN, NCRO

         Orig Entered:     07/16/2020 18:40 EST Rodden, Rhonda RN, NCRO
Total: 4




Generated 08/06/2020 12:44 by Foster, Paul Legal Asst     Bureau of Prisons - MAR                           Page 1 of 1
